Exhibit 10.2.c

EXECUTION COPY






Receivables Sale Agreement

Dated as of July 1, 2005

among

Kansas City Power & Light Receivables Company,
as the Seller,

Kansas City Power & Light Company,
as the Initial Collection Agent,

The Bank of Tokyo-Mitsubishi, Ltd., New York Branch,
as the Agent,

and

Victory Receivables Corporation



 

 

Table of Contents

 

 

 

PAGE

ARTICLE I

 

PURCHASES FROM SELLER AND SETTLEMENTS

1

 

 

 

 

 

 

Section 1.1.

 

Sales

1

 

Section 1.2.

 

Interim Liquidations

2

 

Section 1.3.

 

Discount Rates and Tranche Periods

3

 

Section 1.4.

 

Fees and Other Costs and Expenses

3

 

Section 1.5.

 

Maintenance of Purchase Interest, Deemed Collection

4

 

Section 1.6.

 

Reduction in Purchase Limit

4

 

Section 1.7.

 

Optional Repurchases

5

 

Section 1.8.

 

Security Interest

5

 

 

 

 

 

ARTICLE II

 

ALLOCATIONS

5

 

 

 

 

 

Section 2.1.

 

Allocations and Distributions

5

 

 

 

 

 

ARTICLE III

 

ADMINISTRATION AND COLLECTIONS

7

 

 

 

 

 

Section 3.1.

 

Appointment of Collection Agent

7

 

Section 3.2.

 

Duties of Collection Agent

8

 

Section 3.3.

 

Reports

9

 

Section 3.4.

 

Lock-Box Arrangements

9

 

Section 3.5.

 

Enforcement Rights

9

 

Section 3.6.

 

Collection Agent Fee

10

 

Section 3.7.

 

Responsibilities of the Seller

10

 

Section 3.8.

 

[Reserved]

10

 

Section 3.9.

 

Indemnities by the Collection Agent

10

 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

11

 

 

 

 

 

Section 4.1.

 

Representations and Warranties

11

 

 

 

 

 

ARTICLE V

 

COVENANTS

14

 

 

 

 

 

Section 5.1.

 

Covenants of the Seller

14

 

 

 

 

 

ARTICLE VI

 

INDEMNIFICATION

20

 

 

 

 

 

Section 6.1.

 

Indemnities by the Seller

20

 

Section 6.2.

 

Increased Cost and Reduced Return

22

 

Section 6.3.

 

Other Costs and Expenses

23

 

Section 6.4.

 

Withholding Taxes

23

 

Section 6.5.

 

Payments and Allocations

24

 

 

 

 

 

ARTICLE VII

 

CONDITIONS PRECENDENT

24

 

 

 

 

 

Section 7.1.

 

Conditions to Closing

24

 

Section 7.2.

 

Conditions to Each Purchase

25

 

 

 

 

 

ARTICLE VIII

 

THE AGENT

25

 

 

 

 

 

Section 8.1.

 

Appointment and Authorization

25

 

Section 8.2.

 

Delegation of Duties

26

 

Section 8.3.

 

Exculpatory Provisions

26

 

Section 8.4.

 

Reliance by Agent

26

 

Section 8.5.

 

Assumed Payments

26

 

Section 8.6.

 

Notice of Termination Events

26

 

Section 8.7.

 

Non-Reliance on Agent

27

 

Section 8.8.

 

Agent and Affiliates

27

 

Section 8.9.

 

[Reserved]

27

 

Section 8.10.

 

Successor Agent

27

 

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS

28

 

 

 

 

 

Section 9.1.

 

Termination

28

 

Section 9.2.

 

Notices

28

 

Section 9.3.

 

Payment and Computations

28

 

Section 9.4.

 

[Reserved]

28

 

Section 9.5.

 

Right of Setoff

28

 

Section 9.6.

 

Amendments

29

 

Section 9.7.

 

Waivers

29

 

Section 9.8.

 

Successors and Assigns; Participants; Assignments

29

 

Section 9.9.

 

Intended Tax Characterization

30

 

Section 9.10.

 

Confidentiality

30

 

Section 9.11.

 

Agreement Not to Petition

30

 

Section 9.12.

 

Excess Funds

30

 

Section 9.13.

 

No Recourse

31

 

Section 9.14.

 

Deutsche Bank Trust Company Americas, BYMNY and Affiliates

31

 

Section 9.15.

 

Headings; Counterparts

31

 

Section 9.16.

 

Cumulative Rights and Severability

31

 

Section 9.17.

 

Governing Law; Submission to Jurisdiction

31

 

Section 9.18.

 

Waiver of Trial by Jury

32

 

Section 9.19.

 

Entire Agreement

32

 

Section 9.20.

 

Third Party Beneficiaries

32

 

 

 

 

 

SCHEDULES

 

DESCRIPTION

 

 

 

 

 

Schedule I

 

Definitions

 

 

 

 

 

Schedule 5.1(a)(vi)

 

Agreed-Upon Procedures Report

 

 

 

 

 

EXHIBITS

 

DESCRIPTION

 

 

 

 

 

Exhibit A

 

Form of Incremental Purchaser Request

 

Exhibit B

 

[Reserved]

 

Exhibit C

 

Form of Periodic Report

 

Exhibit D

 

Addresses and Names of Seller and Originator

 

Exhibit E

 

Significant Subsidiaries

 

Exhibit F

 

Lock-Boxes and Collection Banks

 

Exhibit G

 

Form of Collection Letter

 

Exhibit H

 

Compliance Certificate

 

Exhibit I

 

Credit and Collection Party

 

 

Receivables Sale Agreement

       Receivables Sale Agreement, dated as of July 1, 2005 (the "Agreement"),
among Kansas City Power & Light Receivables Company, a Delaware corporation, as
Seller (the "Seller"), Kansas City Power & Light Company, a Missouri
corporation, as initial Collection Agent (the "Initial Collection Agent," and,
together with any successor thereto, the "Collection Agent"), The Bank of
Tokyo-Mitsubishi, Ltd., New York Branch, as agent for the Purchaser (the
"Agent"), and Victory Receivables Corporation, as Purchaser (the "Purchaser").
Capitalized terms used herein, and certain rules of construction, are defined in
Schedule I.

       The parties hereto agree as follows:

Article I

Purchases from Seller and Settlements

       Section 1.1.      Sales



       (a)   The Purchase Interest. Subject to the terms and conditions hereof,
the Purchaser shall, from time to time before the Termination Date, purchase
from the Seller an undivided percentage ownership interest in the Receivables,
the Related Security and all related Collections. Any such purchase (a
"Purchase") shall be made by the Purchaser remitting funds to the Seller,
through the Agent, pursuant to Section 1.1(c) or by the Collection Agent
remitting Collections to the Seller pursuant to Section 1.1(d). The aggregate
percentage ownership interest so acquired by the Purchaser in the Receivables,
the Related Security and related Collections (its "Purchase Interest") shall
equal at any time the following quotient:

     I     


ER

+ RP

where:

 

I

=

the outstanding Investment of the Purchaser at such time;

 

 

 

 

 

ER

=

the Eligible Receivables Balance at such time; and

 

 

 

 

 

RP

=

the Reserve Percentage at such time;

provided, however,

that on and after such date as the Investment, Discount and all amounts payable
to the Agent and the Purchaser under the Transaction Documents have been paid in
full and the Seller has no further obligation to make Purchases from the Seller,
the "Purchase Interest" shall equal zero. Except during a Liquidation Period the
Purchaser's Purchase Interest will change whenever its Investment, the Reserve
Percentage or the Eligible Receivables Balance changes. During a Liquidation
Period the Purchase Interest shall remain constant until all amounts payable to
the Agent and the Purchaser under the Transaction Documents have been paid in
full.



       (b)   The Purchaser's first Purchase and each additional Purchase by the
Purchaser not made from Collections pursuant to Section 1.1(d) is referred to
herein as an "Incremental Purchase." Each Purchase made by the Purchaser with
the proceeds of Collections which does not increase the outstanding Investment
of the Purchaser, is referred to herein as a "Reinvestment Purchase."

       (c)   Incremental Purchases. In order to request an Incremental Purchase
from the Purchaser, the Seller must provide to the Agent an irrevocable written
request (including by telecopier or other facsimile communication),
substantially in the form of Exhibit A, by 11:00 a.m. (New York City time) three
Business Days before the requested date (the "Purchase Date") of such Purchase,
specifying the requested Purchase Date (which must be a Business Day) and the
requested amount (the "Purchase Amount") of such Purchase, which must be in a
minimum amount of $1,000,000 and multiples thereof (or, if less, an amount equal
to the Maximum Incremental Purchase Amount). The Agent shall promptly notify the
Purchaser of the contents of any such request. Subject to Section 7.2 and the
other terms and conditions hereof, the Purchaser shall transfer to the Agent's
Account the amount of such Incremental Purchase on the requested Purchase Date.
The Agent shall transfer to the Seller Account the proceeds of any Incremental
Purchase delivered into the Agent's Account.

       (d)   Reinvestment Purchases. On each day before the Termination Date
that any Collections are received by the Collection Agent and no Interim
Liquidation is in effect the Purchase Interest in such Collections shall
automatically be used to make a Reinvestment Purchase by the Purchaser.

       Section 1.2.      Interim Liquidations

.



       (a)   Optional. The Seller may at any time direct that Reinvestment
Purchases cease and that an Interim Liquidation commence by giving the Agent and
the Collection Agent at least three Business Days prior written (including
telecopy or other facsimile communication) notice specifying the date on which
the Interim Liquidation shall commence and, if desired, when such Interim
Liquidation shall cease (identified as a specific date prior to the Termination
Date or as when the Investment is reduced to a specified amount). If the Seller
does not so specify the date on which an Interim Liquidation shall cease, it may
cause such Interim Liquidation to cease at any time before the Termination Date,
subject to Section 1.2(b) below, by notifying the Agent and the Collection Agent
in writing (including by telecopy or other facsimile communication) at least
three Business Days before the date on which it desires such Interim Liquidation
to cease.

       (b)   Mandatory. If at any time before the Termination Date any condition
in Section 7.2 to the making of Reinvestment Purchases is not satisfied, the
Seller shall immediately notify the Agent and the Collection Agent, whereupon
Reinvestment Purchases shall cease and an Interim Liquidation shall commence,
which shall cease only upon the Seller confirming to the Agent that the
conditions in Section 7.2 are satisfied. If on the first day of the Seasonal
Period and prior to the Termination Date, outstanding Investment exceeds the
Purchase Limit, the Seller shall immediately notify the Agent and the Collection
Agent whereupon Reinvestment Purchases shall cease and an Interim Liquidation
shall commence (a "Seasonal Interim Liquidation"), which Seasonal Interim
Liquidation shall cease only upon the Seller confirming to the Agent that
outstanding Investment is less than the Purchase Limit.

       Section 1.3.    Discount Rates and Tranche Periods

.  The Agent shall, from time to time for purposes of computing Discount, divide
the Investment into Tranches, and the applicable Discount Rate may be different
for each Tranche. All Investment shall be allocated to Tranches by the Agent to
reflect the funding sources for the Investment, so that:



       (a)   there will be one or more Tranches, selected by the Agent,
reflecting the portion of the Investment funded by outstanding Liquidity
Advances or by funding under the Enhancement Agreement;

       (b)   there will be a Tranche equal to the excess of Investment over the
aggregate amounts allocated at such time pursuant to clause (a) above, which
Tranche shall reflect the portion of the Investment funded by Commercial Paper
Notes; and

       (c)   for purposes of allocating the Investment to Tranches, the Agent
shall use reasonable efforts to allocate the Investment to Tranches funded with
Commercial Paper Notes so long as, in the reasonable determination of the Agent,
(i) the sale of Commercial Paper Notes is possible and (ii) such allocation will
not adversely affect the rating of the Commercial Paper Notes.

       Section 1.4.    Fees and Other Costs and Expenses

.  (a) The Seller shall pay to the Agent for the benefit of the Purchaser, such
amounts as agreed to with the Purchaser and the Agent in the Fee Letter.



       (b)   If any Affected Party incurs any loss or expense (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Affected Party), at any time, as a
result of (a) any settlement (including any full or partial repayment of
Investment) with respect to any Tranche funded by Pooled Commercial Paper, being
made on any day other than the applicable Settlement Date, (b) any settlement
(including any full or partial repayment of Investment, with respect to any
Tranche, however so funded, other than by Pooled Commercial Paper, being made on
any day other than the scheduled last day of an applicable Tranche Period with
respect thereto, or (c) any Purchase not being made in accordance with a request
therefore under Section 1.1, upon written notice from the Agent to the Seller
and the Collection Agent, the Seller shall pay to the Collection Agent, and the
Collection Agent shall pay to the Agent for the account of the Affected Parties,
on the next Settlement Date the amount of such loss or expense. Such written
notice shall, in the absence of manifest error, be conclusive and binding upon
the Seller and the Collection Agent. If an Affected Party incurs any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party), at any
time, and is not entitled to reimbursement for such loss or expense in the
manner set forth above, such Affected Party shall individually bear such loss or
expense without recourse to or payment from any other Affected Party.

       (c)   Investment and Discount shall not be recourse obligations of the
Seller and shall be payable solely from Collections and from amounts payable
under Sections 1.5, 1.7 and 6.1 (to the extent amounts paid under Section 6.1
indemnify against reductions in or non-payment of Receivables). The Seller shall
pay, as a full recourse obligation, all other amounts payable hereunder.
Notwithstanding anything in this Agreement to the contrary, in no event will the
Discount charged and payable hereunder exceed any maximum interest rate imposed
by applicable law or regulations.

       Section 1.5.    Maintenance of Purchase Interest; Deemed Collection

.



       (a)   General. If at any time before the Termination Date the Eligible
Receivables Balance is less than the sum of the Investment (or, if a Termination
Event has occurred and is continuing, the Matured Investment) plus the Aggregate
Reserve, the Seller shall pay to the Agent an amount equal to such deficiency
for application to reduce the Investment, applied first to the Tranches with the
shortest remaining maturities unless otherwise specified by the Seller.

       (b)   Deemed Collections. If on any day the outstanding balance of a
Receivable is reduced or cancelled as a result of any defective or rejected
goods or services, any cash discount or adjustment (including any adjustment
resulting from the application of any special refund or other discounts or any
reconciliation), any setoff or credit (whether such claim or credit arises out
of the same, a related, or an unrelated transaction) or other similar reason not
arising from the financial inability of the Obligor to pay undisputed
indebtedness, the Seller shall be deemed to have received on such day a
Collection on such Receivable in the amount of such reduction or cancellation.
If on any day any representation, warranty, covenant or other agreement of the
Seller related to a Receivable is not true or is not satisfied, the Seller shall
be deemed to have received on such day a Collection in the amount of the
outstanding balance of such Receivable. All such Collections deemed received by
the Seller under this Section 1.5(b) shall be remitted by the Seller to the
Collection Agent in accordance with Section 5.1(i).

       (c)   Adjustment to Purchase Interest. At any time before the Termination
Date that the Seller is deemed to have received any Collection under
Section 1.5(b) ("Deemed Collections") that derives from a Receivable that is
otherwise reported as an Eligible Receivable, so long as no Liquidation Period
then exists, the Seller may satisfy its obligation to deliver such amount to the
Collection Agent by instead notifying the Agent that the Purchase Interest
should be recalculated by decreasing the Eligible Receivables Balance by the
amount of such Deemed Collections, so long as such adjustment does not cause the
Purchase Interest to exceed 100%.

       (d)   Payment Assumption. Unless an Obligor otherwise specifies or
another application is required by contract or law, any payment received by the
Seller from any Obligor shall be applied as a Collection of Receivables of such
Obligor (starting with the oldest such Receivable) and remitted to the
Collection Agent as such.

       Section 1.6.    Reduction in Purchase Limit

.  The Seller may, upon thirty days notice to the Agent, reduce the Purchase
Limit in increments of $1,000,000, so long as the Purchase Limit as so reduced
equals at least the outstanding Investment.



       Section 1.7.    Optional Repurchases.  

On any Settlement Date the Investment is less than 10% of the Purchase Limit in
effect on the date hereof, the Seller may, upon thirty days notice to the Agent,
repurchase the entire Purchase Interest from the Purchaser at a price equal to
the outstanding Matured Investment and all other amounts then owed hereunder.



       Section 1.8.    Security Interest

.  (a) The Seller hereby grants to the Agent, for its own benefit and for the
ratable benefit of the Secured Parties, a security interest in all Receivables,
Related Security, Collections, the Collection Accounts, and Lock-Boxes and all
of the Seller's right, title, and interest in, to and under the Purchase
Agreement to secure the payment of all amounts owing hereunder. The Seller and
Collection Agent shall hold in trust for the benefit of the Persons entitled
thereto any Collections received pending their application pursuant to
Article II hereof. Upon the occurrence and during the continuation of a
Termination Event, the Seller and Collection Agent shall not, without the prior
written consent of the Agent, distribute any Collections to any Person other
than the Agent and the Purchaser (and to the Collection Agent, in payment of the
Collection Agent Fee to the extent permitted hereto) until all amounts owed
under the Transaction Documents to the Agent and the Purchaser shall have been
indefeasibly paid in full.



       (b)   The Seller shall file and record all financing statements,
continuation statements and other documents required to perfect or protect such
security interest. All provisions of the Purchase Agreement shall inure to the
benefit of, and may be relied upon by, the Agent and the Secured Parties. At any
time that a Termination Event has occurred and is continuing, the Agent shall
have the sole right to enforce the Seller's rights and remedies under the
Purchase Agreement to the same extent as the Seller could absent this
assignment, but without any obligation on the part of the Secured Parties to
perform any of the obligations of the Seller under the Purchase Agreement (or
the promissory note executed thereunder). All amounts distributed to the Seller
under the Purchase Agreement from Receivables sold to the Seller thereunder
shall constitute Collections hereunder and shall be applied in accordance
herewith.

       (c)   This agreement shall be a security agreement for purposes of the
UCC. Upon the occurrence and during the continuation of a Termination Event, the
Agent shall have all rights and remedies provided under the UCC as in effect in
all applicable jurisdictions.

Article II

Allocations

       Section 2.1.    Allocations and Distributions

.



       (a)   Settlement Dates. On the Business Day following each Deposit Date
occurring prior to the Termination Date (unless an Interim Liquidation is in
effect), the Collection Agent shall set aside from Collections the amounts
necessary to make all distributions to the Agent, the Purchaser and the
Collection Agent required by this Section 2.1(a) with respect to the next
succeeding Settlement Date. The balance of such Collections shall be released to
the Seller on a daily basis. On each Settlement Date prior to the Termination
Date (unless an Interim Liquidation is in effect), all Collections so set aside
during the preceding Settlement Period shall be applied where applicable by the
Collection Agent (or, if the Agent is then in control of any Collections, by the
Agent) in the following order:

       (i)   to the Agent, all fees and other amounts due and payable to the
Agent pursuant to the Transaction Documents;

       (ii)   to the Purchaser, all Discount due and payable on such date; and

       (iii)   to the Collection Agent, the Collection Agent Fee and other
amounts due and payable to the Collection Agent;

       (iv)   to the Seller, all remaining funds.

On the last day of each Tranche Period, the Collection Agent (or, if the Agent
is then in control of any Collections, the Agent) shall pay Discount due and
payable to the Purchaser from amounts set aside for such purpose pursuant to
this Section 2.1(a).

       If any part of the Purchase Interest in any Collections is applied to pay
any amounts that are recourse obligations of the Seller pursuant to
Section 1.4(c) and after giving effect to such application the Purchase Interest
is greater than 100%, the Seller shall pay, as a recourse obligation for
distribution as part of the Purchase Interest in Collections, to the Collection
Agent the amount so applied to the extent necessary so that after giving effect
to such payment the Purchase Interest is no greater than 100%, for distribution
as part of the Purchase Interest in Collections.

       (b)   Termination Date and Interim Liquidations. On each day during any
Interim Liquidation and on each day on and after the Termination Date (unless
the events giving rise to such Termination Date have been waived), the
Collection Agent shall set aside and hold in trust solely for the account of the
Agent, for the benefit of the Agent and the Purchaser, (or deliver to the Agent,
if so instructed pursuant to Section 3.2(a)) all Collections received on such
day and such Collections shall be allocated in the following order:

       (i)   to the Agent until all amounts owed to the Agent pursuant to the
Transaction Documents have been paid in full;

       (ii)   to the Purchaser until the Investment, Discount and all amounts
owed to the Purchaser pursuant to the Transaction Documents have been paid in
full;

       (iii)   to the Collection Agent, the Collection Agent Fee and other
amounts due and payable to the Collection Agent;

       (iv)   to any other Person (other than the Seller, the Collection Agent
or an Originator) to whom any amounts are owed under the Transaction Documents
until all such amounts have been paid in full; and

       (v)   to the Seller (or as otherwise required by applicable law).

Unless an Interim Liquidation has ended by such date, on the last day of each
Tranche Period (unless otherwise instructed by the Agent pursuant to
Section 3.2(a)), the Collection Agent shall deposit into the Agent's Account
(for the benefit of the Agent and the Purchaser), from such set aside
Collections, all amounts allocated to such Tranche Period and all Tranche
Periods that ended before such date that are due in accordance with clauses (i)
and (ii) above. No distributions shall be made to pay amounts under
clauses (iii) and (iv) until sufficient Collections have been set aside to pay
all amounts described in clauses (i) and (ii) that may become payable for all
then-outstanding Tranche Periods. All distributions by the Agent shall be made
ratably within each priority level in accordance with the respective amounts
then due each Person included in such level unless otherwise agreed by the Agent
and the Purchaser. If any part of the Purchase Interest in any Collections is
applied to pay any amounts payable hereunder that are recourse obligations of
the Seller pursuant to Section 1.4(c) and after giving effect to such
application the Purchase Interest is greater than 100%, the Seller shall pay, as
a recourse obligation for distribution as part of the Purchase Interest in
Collections, to the Collection Agent the amount so applied to the extent
necessary so that after giving effect to such payment the Purchase Interest is
no greater than 100%, for distribution as part of the Purchase in Collections.

Article III

Administration and Collections

       Section 3.1.    Appointment of Collection Agent

.  (a) The servicing, administering and collecting of the Receivables shall be
conducted by a Person (the "Collection Agent") designated to so act on behalf of
the Purchaser under this Article III. As the Initial Collection Agent, the
Originator is hereby designated as, and agrees to perform the duties and
obligations of, the Collection Agent. The Originator acknowledges that the Agent
and the Purchaser have relied on the Originator's agreement to act as Collection
Agent (and the agreement of any of the sub-collection agents to so act) in
making the decision to execute and deliver this Agreement and agrees that it
will not voluntarily resign as Collection Agent. At any time after the
occurrence of a Collection Agent Replacement Event, the Agent may designate a
new Collection Agent to succeed the Originator (or any successor Collection
Agent).



       (b)   The Originator may delegate its duties and obligations as
Collection Agent to an Affiliate (acting as a sub-collection agent).
Notwithstanding such delegation, the Originator shall remain primarily liable
for the performance of the duties and obligations so delegated, and the Agent
and the Purchaser shall have the right to look solely to the Originator for such
performance. The Agent may at any time upon the occurrence and during the
continuation of a Collection Agent Replacement Event remove or replace any
sub-collection agent.

       (c)   If replaced, the replaced Collection Agent agrees it will
terminate, and will cause each existing sub-collection agent to terminate, its
collection activities in a manner reasonably requested by the Agent to
facilitate the transition to a new Collection Agent. The replaced Collection
Agent shall cooperate with and assist any new Collection Agent (including
providing access to, and transferring, all Records and allowing (to the extent
permitted by applicable law and contract) the new Collection Agent to use all
licenses, hardware or software necessary or desirable to collect the
Receivables). The Originator irrevocably agrees to act (if requested to do so)
as the data-processing agent for any new Collection Agent in substantially the
same manner as the Originator conducted such data-processing functions while it
acted as the Collection Agent.

       Section 3.2.    Duties of Collection Agent

.  (a) The Collection Agent shall take, or cause to be taken, all reasonable
action necessary or advisable to collect each Receivable in accordance with this
Agreement, the Credit and Collection Policy and all applicable laws, rules and
regulations using the skill and attention the Collection Agent exercises in
collecting other receivables or obligations owed solely to it. If so instructed
by the Agent, upon the occurrence and during the continuation of a Collection
Agent Replacement Event, the Collection Agent shall transfer to the Agent the
amount of Collections to which the Agent and the Purchaser are entitled by the
Business Day following receipt. Each party hereto hereby appoints the Collection
Agent to enforce such Person's rights and interests in the Receivables and the
Collection Agent may commence or settle any legal action to enforce collection
of any Receivable; provided, however, that upon the occurrence and during the
continuation of a Collection Agent Replacement Event, such action may only be
taken after consultation with the Agent.



       (b)   If no Termination Event has occurred and is then continuing and the
Collection Agent determines that such action is appropriate in order to maximize
the Collections, the Collection Agent may, in accordance with the Credit and
Collection Policy, adjust the outstanding balance or extend the maturity of, any
Receivable (but no such extension shall be for a period more than thirty (30)
days unless otherwise required by applicable law, rules or regulations;
provided, however, that notwithstanding the foregoing Receivables constituting
not more than 3% of the Eligible Receivables Balance (excluding from such
calculation Eligible Receivables the maturity of which was extended as required
by applicable law, rules or regulations) on any given date may be extended for a
period in excess of thirty (30) days or the outstanding balance of such
Receivables may be adjusted. Any such extension or adjustment shall not alter
the status of a Receivable as a Defaulted Receivable or Delinquent Receivable or
limit any rights of the Agent or the Purchaser hereunder. If a Collection Agent
Replacement Event exists, the Collection Agent may make such extensions or
adjustments only with the prior consent of the Agent.

       (c)   The Collection Agent shall turn over to the Seller (i) any
percentage of Collections in excess of the Purchase Interest, less all
reasonable costs and expenses of the Collection Agent for servicing, collecting
and administering the Receivables and (ii) subject to Section 1.5(d), the
collections and records for any indebtedness owed to the Seller that is not a
Receivable. The Collection Agent shall have no obligation to remit any such
funds or records to the Seller until the Collection Agent receives evidence (if
requested by the Agent and reasonably satisfactory to the Agent) that the Seller
is entitled to such items. The Collection Agent has no obligations concerning
indebtedness that is not a Receivable other than to deliver the collections and
records for such indebtedness to the Seller when required by this
Section 3.2(c).

       (d)   The Collection Agent shall take all actions necessary to maintain
the perfection and priority of the Security Interest of the Agent in the
Receivables, Related Security, Collections, the Collection Accounts, and
Lock-Boxes.

       Section 3.3.    Reports

.  (a) On or before the Monthly Report Date of each month, and at such other
times covering such other periods as is requested by the Agent, the Collection
Agent shall deliver to the Agent a report reflecting information as of the close
of business of the Collection Agent for the immediately preceding calendar month
or such other preceding period as is requested (each a "Periodic Report"),
containing the information described on Exhibit C (with such modifications or
additional information as reasonably requested by the Agent), (b) Within 180
days after the end of each year, the Collection Agent will deliver to Agent an
officer's certificate stating that (i) a review of the activities of the
Collection Agent and of its performance under his Agreement during the
immediately preceding twelve-month period ending on December 31 of the prior
year was made under the supervision of the officer signing such certificate and
(ii) to the best of such officer's knowledge, based on such reviews, the
Collection Agent has fully performed all of its obligations under this Agreement
throughout such period, or if there has been a default in the performance of any
such obligation, specifying each such default known to such officer and the
nature and status thereof.



       Section 3.4.    Lock-Box Arrangements

.  The Agent is hereby authorized to give notice at any time upon the occurrence
and during the continuation of a Collection Agent Replacement Event to any or
all Collection Banks that the Agent is exercising its rights under the
Collection Letters and to take all actions permitted under the Collection
Letters. The Seller agrees to take any reasonable action requested by the Agent
to facilitate the foregoing. After the Agent takes any such action under the
Collection Letters, the Seller shall immediately deliver to the Agent any
Collections received by the Seller.



       Section 3.5.    Enforcement Rights

.  (a) The Agent may at any time upon the occurrence and during the continuation
of a Collection Agent Replacement Event direct the Obligors and the Collection
Banks to make all payments on the Receivables directly to the Agent or its
designee. The Agent may, and the Seller shall at the Agent's request, withhold
the identity of the Purchaser from the Obligors and Collection Banks. Upon the
Agent's request upon the occurrence and during the continuation of a Collection
Agent Replacement Event, the Seller (at the Seller's expense) shall (i) give
notice to each Obligor of the Agent's ownership of the Purchase Interest and
direct that payments on Receivables be made directly to the Agent or its
designee, (ii) assemble for the Agent all Records and collateral security for
the Receivables and the Related Security and transfer to the Agent (or its
designee), or (to the extent permitted by applicable law and contract) license
to the Agent (or its designee) the use of, all software necessary to collect the
Receivables and (iii) segregate in a manner acceptable to the Agent all
Collections the Seller receives and, promptly upon receipt, remit such
Collections in the form received, duly endorsed or with duly executed
instruments of transfer, to the Agent or its designee.



       (b)   Upon the occurrence and during the continuation of a Collection
Agent Replacement Event, the Seller hereby irrevocably appoints the Agent as its
attorney-in-fact coupled with an interest, with full power of substitution and
with full authority in the place of the Seller, to take any and all steps deemed
desirable by the Agent, in the name and on behalf of the Seller to (i) collect
any amounts due under any Receivable, including endorsing the name of the Seller
on checks and other instruments representing Collections and enforcing such
Receivables and the Related Security, and (ii) exercise any and all of the
Seller's rights and remedies under the Purchase Agreement. The Agent's powers
under this Section 3.5(b) shall not subject the Agent to any liability if any
action taken by it proves to be inadequate or invalid, nor shall such powers
confer any obligation whatsoever upon the Agent.

       (c)   Neither the Agent nor the Purchaser shall have any obligation to
take or consent to any action to realize upon any Receivable or Related Security
or to enforce any rights or remedies related thereto.

       Section 3.6.    Collection Agent Fee

.  On or before the Monthly Report Date in each calendar month, the Seller shall
pay to the Collection Agent a fee for the immediately preceding calendar month
as compensation for its services (the "Collection Agent Fee") equal to, subject
to applicable law, a reasonable amount agreed upon by the Agent and the
Collection Agent on an arm's-length basis reflecting rates and terms prevailing
in the market at such time. Such fee currently equals 2.5% per annum (the
"Collection Agent Fee Rate") times the aggregate outstanding principal amount of
Receivables. The Agent may, with the consent of the Purchaser, pay the
Collection Agent Fee to the Collection Agent from the Purchase Interest in
Collections. The Seller shall be obligated to reimburse any such payment made by
the Agent.



       Section 3.7.    Responsibilities of the Seller

.  The Seller shall, or shall cause the Originator to, pay when due all Taxes
payable in connection with the Receivables and the Related Security or their
creation or satisfaction. The Seller shall, or shall cause the Originator to,
perform all of its obligations under agreements related to the Receivables and
the Related Security to the same extent as if interests in the Receivables and
the Related Security had not been transferred hereunder. The Agent's or the
Purchaser's exercise of any rights hereunder shall not relieve the Seller from
such obligations. Neither the Agent nor the Purchaser shall have any obligation
to perform any obligation of the Seller or any other obligation or liability in
connection with the Receivables or the Related Security.



       Section 3.8.    [Reserved].

       Section 3.9.    Indemnities by the Collection Agent.  

Without limiting any other rights any Person may have hereunder or under
applicable law, the Collection Agent hereby indemnifies and holds harmless the
Agent and the Purchaser and their respective officers, directors, agents and
employees (each an "Indemnified Party") from and against any and all damages,
losses, claims, liabilities, penalties, Taxes, costs and expenses (including
attorneys' fees and court costs) (all of the foregoing collectively, the
"Indemnified Losses") at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to:



       (i)   any representation or warranty made by or on behalf of the
Collection Agent in this Agreement, any other Transaction Document, any Periodic
Report or any other information or report delivered by the Collection Agent
pursuant hereto, which shall have been false or incorrect in any material
respect when made;

       (ii)   the failure by the Collection Agent to comply with any applicable
law, rule or regulation related to any Receivable or the Related Security in
fulfilling its duties as Collection Agent;

       (iii)   any loss of a perfected security interest (or in the priority of
such security interest) as a result of any commingling by the Collection Agent
of funds to which the Agent or the Purchaser is entitled hereunder with any
other funds;

       (iv)   any failure of the Collection Agent to perform its duties or
obligations in accordance with the provisions of this Agreement (including,
without limitation, compliance with the Credit and Collection Policy) or any
other Transaction Document to which the Collection Agent is a party; or

       (v)   the imposition of any Lien with respect to any Receivable or
Related Security as a result of an action taken by the Collection Agent under
any Transaction Document;

whether arising by reason of the acts to be performed by the Collection Agent
hereunder or otherwise, excluding only Indemnified Losses to the extent (a) a
final judgment of a court of competent jurisdiction determined that such
Indemnified Losses resulted solely from gross negligence or willful misconduct
of the Indemnified Party seeking indemnification, (b) solely due to the credit
risk of the Obligor and for which reimbursement would constitute recourse to the
Collection Agent for uncollectible Receivables, or (c) such Indemnified Losses
include Taxes on, or measured by, the overall net income of the Agent or the
Purchaser computed in accordance with the Intended Tax Characterization;
provided, however, that nothing contained in this sentence shall limit the
liability of the Collection Agent or limit the recourse of the Agent and the
Purchaser to the Collection Agent for any amounts otherwise specifically
provided to be paid by the Collection Agent hereunder.

Article IV

Representations and Warranties

       Section 4.1.    Representations and Warranties

.  The Seller represents and warrants to the Agent and the Purchaser that:



       (a)   Corporate Existence and Power. The Seller is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation and has all corporate power and authority and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is now conducted, except
where failure to obtain such license, authorization, consent or approval could
not reasonably be expected to have a material adverse effect on (i) its ability
to perform its obligations under, or the enforceability of, any Transaction
Document, (ii) its business or financial condition, (iii) the interests of the
Agent or the Purchaser under any Transaction Document or (iv) the enforceability
or collectibility of any Receivable.

       (b)   Corporate Authorization and No Contravention. The execution,
delivery and performance by the Seller of each Transaction Document to which it
is a party (i) are within its corporate powers, (ii) have been duly authorized
by all necessary corporate action, (iii) do not contravene or constitute a
default under (A) any applicable law, rule or regulation, (B) its charter or
by-laws or (C) any agreement, order or other instrument to which it is a party
or its property is subject and (iv) will not result in any Adverse Claim on any
Receivable, the Related Security or Collection or give cause for the
acceleration of any indebtedness of the Seller.

       (c)   No Consent Required. Other than the filing of financing statements
and the items set forth in the next sentence, no approval, authorization or
other action by, or filings with, any Governmental Authority or other Person is
required (other than any already given or obtained) in connection with the
execution, delivery and performance by it of any Transaction Document to which
it is a party or any transaction contemplated thereby. The Transaction Documents
and the transactions contemplated thereby are subject to filing requirements or
reporting requirements, or both, under the Securities Exchange Act of 1934, as
amended, the Public Utility Holding Company Act of 1935, as amended,
Chapters 386 and 393 of the Missouri revised statutes, as amended, and
Chapter 66 of the Kansas statutes, as amended, and the rules and regulations
promulgated thereunder.

       (d)   Binding Effect. Each Transaction Document to which the Seller is a
party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as limited
by bankruptcy, insolvency, or other similar laws of general application relating
to or affecting the enforcement of creditors' rights generally and subject to
general principles of equity.

       (e)   Perfection of Ownership Interest. Immediately preceding its sale of
Receivables to the Seller, the Originator was the owner of, and effectively
sold, such Receivables to the Seller, free and clear of any Adverse Claim. The
Seller owns the Receivables free of any Adverse Claim other than the interests
of the Purchaser (through the Agent) therein that are created hereby, and the
Purchaser shall at all times have a valid and continuing undivided percentage
ownership interest, which shall be a first priority perfected security interest
for purposes of Article 9 of the applicable Uniform Commercial Code enforceable
as such against creditors of and purchasers from the Seller, in the Receivables
and Collections to the extent of the Purchase Interest then in effect. Other
than the ownership or security interest granted to the Agent pursuant to this
Agreement, the Seller has not pledged, assigned, sold or granted a security
interest in, or otherwise conveyed, the Receivables or the Collections. The
Seller has not authorized the filing of and is not aware of any financing
statements against the Seller that include a description of collateral covering
the Receivables or the Collections other than any financing statement relating
to the security interest granted to the Agent hereunder. The Seller has caused
or will have caused, within ten days after the date hereof, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under the applicable law in order to perfect the conveyance of
Receivables by Seller hereunder.

       (f)   Accuracy of Information. All written information furnished by the
Seller to the Agent or the Purchaser in connection with any Transaction
Document, or any transaction contemplated thereby, is true and accurate in all
material respects as of the date it was dated (and is not incomplete by omitting
to state a material fact necessary to make such information not materially
misleading in light of the circumstances when made).

       (g)   No Actions, Suits. Except as disclosed by the Originator in its
most recent filings with the SEC under the Securities Exchange Act of 1934,
there are no actions, suits or other proceedings (including matters relating to
environmental liability) pending or threatened against or affecting the Seller,
or any of its respective properties, that (i) is reasonably likely to have a
material adverse effect on the financial condition of the Seller or on the
collectibility of the Receivables or (ii) seeks to challenge the validity of any
Transaction Document or any transaction contemplated thereby. The Seller is not
in default of any contractual obligation or in violation of any order, rule or
regulation of any Governmental Authority, which default or violation could
reasonably be expected to have a material adverse effect upon (i) the financial
condition of the Seller or (ii) the collectibility of the Receivables.

       (h)   No Material Adverse Change. Except as disclosed by the Originator
in its most recent filing with the SEC under the Securities Exchange Act of
1934, there has been no material adverse change since December 31, 2004 in the
collectibility of the Receivables or the Seller's (i) financial condition,
business or operations or (ii) ability to perform its obligations under any
Transaction Document.

       (i)   Accuracy of Exhibits; Lock-Box Arrangements. All information on
Exhibits D-F (listing offices and names of the Seller and the Originator and
where they maintain Records; the Significant Subsidiaries, Lock Boxes and the
Collection Banks) is true and complete, subject to any changes permitted by, and
notified to the Agent in accordance with, Article V. The Seller has delivered a
copy of all Lock-Box Agreements and Collection Letters to the Agent. The Seller
has not granted any interest in any Lock-Box, and Collection Account or any bank
account in which Collections are or will be deposited to any Person other than
the Agent and, upon delivery to a Collection Bank of a letter in the form of
Annex A to the Collection Letter, the Collection Banks shall apply Collections
received in the Lock Boxes at the direction of the Agent.

       (j)   Sales by the Originator. Each sale by the Originator to the Seller
of an interest in Receivables and their Collections has been made in accordance
with the terms of the Purchase Agreement, including the payment by the Seller to
the Originator of the purchase price described in the Purchase Agreement. Each
such sale has been made for "reasonably equivalent value" (as such term is used
in Section 548 of the Bankruptcy Code) and not for or on account of "antecedent
debt" (as such term is used in Section 547 of the Bankruptcy Code) owed by the
Originator to the Seller.

       (k)   Eligible Receivables. Each Receivable comprising part of the
Eligible Receivables Balance as of the date of any calculation of the Purchase
Interest as part of the Eligible Receivables Balance was an Eligible Receivable
as of the date of such calculation.

       (l)   Use of Proceeds. No proceeds of any Purchase will be used (i) for
the purpose which violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended.

Article V

Covenants

       Section 5.1.    Covenants of the Seller

.  The Seller hereby covenants and agrees to comply with the following covenants
and agreements, unless the Agent, with the consent of the Purchaser, shall
otherwise consent:



       (a)  Reporting. The Seller will maintain a system of accounting
established and administered in accordance with GAAP and will furnish to the
Agent and the Purchaser:

       (i)   Annual Financial Statements. Within 90 days after each fiscal year
of (A) the Originator, copies of the Originator's annual audited financial
statements (including a consolidated balance sheet, consolidated statement of
income and retained earnings and statement of cash flows, with related
footnotes) certified by independent certified public accountants satisfactory to
the Agent and prepared on a consolidated basis in conformity with GAAP, and (B)
with respect to the Seller, annual balance sheet for the Seller and an annual
profit and loss statement certified by a Designated Financial Officer thereof,
in each case prepared on a consolidated basis in conformity with GAAP as of the
close of such fiscal year for the fiscal year then ended;

       (ii)   Quarterly Financial Statements. Within 45 days after each (except
the last) fiscal quarter of each fiscal year of the Originator, copies of the
Originator's unaudited financial statements (including at least a consolidated
balance sheet as of the close of such quarter and statements of earnings and
sources and applications of funds for the period from the beginning of the
fiscal year to the close of such quarter) certified by a Designated Financial
Officer and prepared in a manner consistent with the financial statements
described in part (A) of clause (i) of this Section 5.1(a);

       (iii)   Officer's Certificate. Each time financial statements are
furnished pursuant to clause (i) or (ii) of this Section 5.1(a), a compliance
certificate (in substantially the form of Exhibit H) signed by a Designated
Financial Officer, dated the date of such financial statements;

       (iv)   Public Reports. Promptly upon becoming publicly available, a copy
of each report or proxy statement filed by the Originator with the SEC or any
securities exchange;

       (v)   ERISA. Promptly after the filing or receiving thereof, copies of
(i) all reports and notices with respect to any "Reportable Event" defined in
Article IV of ERISA which Seller files under ERISA with the Internal Revenue
Service, the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor or which Seller receives from the Pension Benefit Guaranty Corporation and
(ii) all reports and documents which it files under any other applicable pension
benefits legislation;

       (vi)   Receivables Agreed Upon Procedures Report. As soon as available
and in any event within 180 days after the end of each year, commencing in 2006,
(i) a copy of an agreed upon procedures report, prepared by Deloitte & Touche
LLP (or another firm of nationally-recognized independent registered public
accounting firm that is generally recognized as being among the "big four"), as
at the end of the fiscal year of Seller, stating the aggregate unpaid balance of
the Receivables, the Eligible Receivables Balance, the unpaid balance of the
Delinquent Receivables and Defaulted Receivables and confirming that, based upon
its performance of the agreed upon procedures, such accountants found nothing
that would indicate that the Periodic Report provided for the Settlement Period
ended on or next preceding the last day of such fiscal year of the Seller is not
inaccurate or incomplete; and (ii) a copy of an agreed upon procedures report,
prepared by the same nationally-recognized independent certified public
accountants, or a management report relating to the ability of Originator (if
Collection Agent) to perform or observe any term, covenant or condition relating
to it hereunder as Collection Agent. The scope of the above agreed upon
procedures shall be as described in Schedule 5.1(a)(vi);

       

(vii)   Agreed Upon Procedures. In addition, the Seller shall cooperate with the
Collection Agent and the designated accountants for each annual agreed upon
procedures report required pursuant to Section 5.1(a)(vi); and



       (viii)   Other Information. With reasonable promptness, such other
information (including non-financial information) as may be reasonably requested
by the Agent or the Purchaser (with a copy of such request to the Agent).

The statements and reports required to be furnished by the Originator pursuant
to clauses (i), (ii) and (iv) above shall be deemed furnished for such purpose
upon becoming publicly available on the Securities and Exchange Commission's
EDGAR web page.

(b) Notices. Promptly and in any event within five Business Days after a
Designated Financial Officer of the Seller obtains knowledge of any of the
following the Seller will notify the Agent and provide a description of:

       (i)   Potential Termination Events. The occurrence of any Potential
Termination Event;

       (ii)   Representations and Warranties. The failure of any representation
or warranty herein to be true when made in any material respect;

       (iii)   Downgrading. The downgrading, withdrawal or suspension of any
rating by any rating agency of any indebtedness of the Originator;

       (iv)   Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding reasonably likely to be material to the
Originator or the collectibility or quality of the Receivables which is not
referenced in the Originator's filings with the SEC; or

       (v)   Judgments. The entry of any judgment or decree against the Seller
or the Originator if the aggregate amount of all judgments then outstanding
against the Seller or the Originator exceeds $10,000,000.

If the Agent receives such a notice, the Agent shall promptly give notice
thereof to the Purchaser.

       (c)   Conduct of Business. The Seller will perform all actions necessary
to remain duly incorporated, validly existing and in good standing in its
jurisdiction of incorporation and to maintain all requisite authority to conduct
its business in each jurisdiction in which it conducts business.

       (d)   Compliance with Laws. The Seller will comply with all laws,
regulations, judgments and other directions or orders imposed by any
Governmental Authority to which the Seller or any Receivable, any Related
Security or Collection may be subject except to the extent that failure to so
comply could not reasonably be expected to have a material adverse effect on
(i) the Seller's ability to perform its obligations under, or the enforceability
of, any Transaction Document, (ii) the Seller's business or financial condition,
(iii) the interests of the Agent or the Purchaser under any Transaction Document
or (iv) the enforceability or collectibility of any Receivable.

       

(e)   Furnishing Information and Inspection of Records. The Seller will furnish
to the Agent and the Purchaser such information concerning the Receivables and
the Related Security as the Agent or the Purchaser may reasonably request. With
reasonable notice, the Seller will permit, at any time during regular business
hours, the Agent or the Purchaser (or any representatives thereof) (i) to
examine and make copies of all Records, (ii) to visit the offices and properties
of the Seller for the purpose of examining the Records and (iii) to discuss
matters relating hereto with any of the Seller officers, directors, employees or
independent public accountants having knowledge of such matters; provided, that
so long as no Termination Event has occurred and is continuing, the Seller shall
not be responsible for the costs of more than one such on-site audit per year.



       

(f)   Keeping Records. (i) The Seller will have and maintain (A) administrative
and operating procedures and resources (including an ability to recreate Records
if originals are destroyed), and (B) all Records and other information necessary
or advisable for collecting the Receivables (including Records adequate to
permit the immediate identification of each new Receivable and all Collections
of, and adjustments to, each existing Receivable). The Seller will give the
Agent prior notice of any material change in such administrative and operating
procedures.



       (ii)   The Seller will at all times from and after the date hereof,
clearly and conspicuously mark its computer and master data processing books and
records with a legend describing the Agent's and the Purchaser's interest in the
Receivables and the Collections.

       (g)   Perfection. (i) The Seller will at its expense, promptly execute
and deliver all instruments and documents and take all action necessary or
requested by the Agent (including the filing of financing or continuation
statements, amendments thereto or assignments thereof) to vest and maintain
vested in the Agent a valid, first priority perfected security interest in the
Receivables, the Collections, the Related Security, the Purchase Agreement, the
Collection Account and the Lock Boxes and proceeds thereof free and clear of any
Adverse Claim (and a perfected ownership interest in the Receivables and
Collections to the extent of the Purchase Interest). To the extent permitted by
applicable law, the Agent will be permitted to sign and file any continuation
statements, amendments thereto and assignments thereof without the Seller's
signature.

       (ii)   The Seller will not change its name, identity or corporate
structure or relocate its jurisdiction of organization or chief executive office
or the Records except after fifteen (15) days advance notice to the Agent and
the delivery to the Agent of all financing statements, instruments and other
documents (including direction letters) requested by the Agent.

       (iii)   The Seller will at all times maintain its chief executive offices
and maintain its jurisdiction of organization within a jurisdiction in the USA
in which Article 9 of the UCC is in effect. If the Seller or Originator moves
its chief executive office to a location that imposes Taxes, fees or other
charges to perfect the Agent's and the Purchaser's interests hereunder or the
Seller's interests under the Purchase Agreement, the Seller will pay all such
amounts and any other costs and expenses incurred in order to maintain the
enforceability of the Transaction Documents, the Purchase Interest and the
interests of the Agent and the Purchaser in the Receivables, the Related
Security, Collections, Purchase Agreement, the Collection Account and the Lock
Boxes.

       (h)   Performance of Duties. The Seller will perform, and will cause the
Collection Agent (if an Affiliate) to perform, its respective duties or
obligations in accordance with the provisions of each of the Transaction
Documents. The Seller (at its expense) will (i) fully and timely perform in all
material respects all agreements required to be observed by it in connection
with each Receivable, (ii) comply in all material respects with the Credit and
Collection Policy, and (iii) refrain from any action that could reasonably be
expected to impair the rights of the Agent or the Purchaser in the Receivables,
the Related Security, Collections, Purchase Agreement, the Collection Account
and the Lock Boxes.

       (i)   Payments on Receivables, Accounts. The Seller will at all times
instruct all Obligors to deliver payments on the Receivables to a Lock-Box, the
Collection Account or to a Designated Payee (listed on Annex B to Exhibit G).
The Seller will also instruct each Designated Payee to pay all Collections it
receives to a Collection Account. If any such payments or other Collections are
received by the Seller, it shall hold such payments in trust for the benefit of
the Agent and the Purchaser and promptly (but in any event within two Business
Days after receipt) remit such funds at the direction of the Agent. The Seller
will use commercially reasonable efforts to cause each Collection Bank to comply
with the terms of each applicable Collection Letter. Upon the occurrence and
during the continuation of a Termination Event, the Seller will not, and will
not permit any Collection Agent or other Person to, commingle Collections or
other funds to which the Agent or the Purchaser is entitled with any other
funds. The Seller shall only add a Collection Bank or Lock-Box to those listed
on Exhibit F if the Agent has received notice of such addition, a copy of any
new Lock-Box Agreement, as applicable, and an executed and acknowledged copy of
a Collection Letter substantially in the form of Exhibit G (with such changes as
are acceptable to the Agent) from any new Collection Bank. The Seller shall only
terminate a Collection Bank or Lock-Box upon 30 days advance notice to the
Agent. If the long term unsecured indebtedness of the Originator is less than
BBB- by S&P or Baa3 by Moody's (or either S&P or Moody's has withdrawn or
suspended such rating), the Seller agrees that the Agent may, in its sole
discretion, deliver the Agent's Notice (as defined in Annex A to Exhibit G) to
the Collection Bank.

       (j)   Sales and Adverse Claims Relating to Receivables. Except as
otherwise provided herein, the Seller will not (by operation of law or
otherwise) dispose of or otherwise transfer, or create or suffer to exist any
Adverse Claim upon, any Receivable or any proceeds thereof.

       (k)   Extension or Amendment of Receivables. Except as otherwise
permitted in Section 3.2(b) and then subject to Section 1.5, the Seller will not
extend, amend, rescind or cancel any Receivable.

       (l)   Change in Business or Credit and Collection Policy. The Seller will
not make any material change in the character of its business and will not, and
except as required by applicable laws, rules or regulations will not permit the
Originator to, make any material change to the Credit and Collection Policy.

       (m)   Certain Agreements. The Seller will not (and will not permit any
Originator to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of Seller's certificate of
incorporation or by-laws.

       (n)   Other Business. The Seller will not: (i) engage in any business
other than the transactions contemplated by the Transaction Documents, (ii)
create, incur or permit to exist any indebtedness of any kind (or cause or
permit to be issued for its account any letters of credit or bankers'
acceptances) other than pursuant to this Agreement, or (iii) form any Subsidiary
or make any investments in any other Person; provided, however, that the Seller
shall be permitted to incur ordinary course obligations to the extent necessary
for the day-to-day operations of the Seller (such as expenses for stationery,
audits, maintenance of legal status, etc.).

       (o)   Nonconsolidation. The Seller will operate in such a manner that the
separate corporate existence of (A)  the Seller and (B) the Seller Entities and
each Affiliate thereof would not be disregarded in the event of the bankruptcy
or insolvency of any Seller Entity or any Affiliate thereof and, without
limiting the generality of the foregoing:

       (i)   the Seller will not engage in any activity other than those
activities expressly permitted under the Seller's organizational documents and
the Transaction Documents, nor will the Seller enter into any agreement other
than this Agreement, the other Transaction Documents to which it is a party and,
with the prior written consent of the Agent, any other agreement necessary to
carryout more effectively the provisions and purposes hereof or thereof;

       (ii)   the Seller will maintain a business office separate from that of
each of the Seller Entities and the Affiliates thereof;

       (iii)   the Seller will cause the financial statements and books and
records of the Seller and each Seller Entity and any Affiliate thereof to
reflect the separate corporate existence of the Seller;

       (iv)   except as otherwise expressly permitted hereunder, under the other
Transaction Documents and under the Seller's organizational documents, the
Seller will not permit any Seller Entity or Affiliate thereof to (A) pay the
Seller's expenses, (B) guarantee the Seller's obligations, or (C) advance funds
to the Seller for the payment of expenses or otherwise other than as a capital
contribution; and

       (v)   the Seller will not act as agent for any Seller Entity or Affiliate
thereof, but instead will present itself to the public as a corporation separate
from each such Person and independently engaged in the business of purchasing
and financing Receivables.

       (p)   Mergers, Consolidations and Acquisitions. The Seller will not merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other Person (whether directly by purchase, lease or other acquisition of
all or substantially all of the assets of such Person or indirectly by purchase
or other acquisition of all or substantially all of the capital stock of such
other Person) other than the acquisition of the Receivables and Related Security
pursuant to the Purchase Agreement.

Article VI

Indemnification

       Section 6.1.    Indemnities by the Seller

.  Without limiting any other rights any Person may have hereunder or under
applicable law, the Seller hereby indemnifies and holds harmless the Agent and
the Purchaser and their respective officers, directors, agents and employees
(each an "Indemnified Party") from and against any and all damages, losses,
claims, liabilities, penalties, Taxes, costs and expenses (including reasonable
attorneys' fees and court costs) (all of the foregoing collectively, the
"Indemnified Losses") at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to any Transaction Document, the
transactions contemplated thereby or any action taken or omitted by any of the
Indemnified Parties (including any action taken by the Agent as attorney-in-fact
for the Seller pursuant to Section 3.5(b)), whether arising by reason of the
acts to be performed by the Seller hereunder or otherwise, excluding only
Indemnified Losses to the extent (a) a final judgment of a court of competent
jurisdiction holds such Indemnified Losses resulted solely from gross negligence
or willful misconduct of the Indemnified Party seeking indemnification,
(b) solely due to the credit risk of the Obligor and for which reimbursement
would constitute recourse to the Seller or the Collection Agent for
uncollectible Receivables or (c) such Indemnified Losses include Taxes on, or
measured by, the overall net income of the Agent or the Purchaser computed in
accordance with the Intended Tax Characterization. Without limiting the
foregoing indemnification, but subject to the limitations set forth in
clauses (a), (b) and (c) of the previous sentence, the Seller shall indemnify
each Indemnified Party for Indemnified Losses relating to or resulting from:



       (i)   any representation or warranty made by the Seller or the Collection
Agent (to the extent the Collection Agent is an Affiliate of the Seller) (or any
employee or agent of the Seller or the Collection Agent (to the extent the
Collection Agent is an Affiliate of the Seller)) under or in connection with
this Agreement, any Periodic Report or any other information or report delivered
by the Seller or the Collection Agent pursuant hereto, which shall have been
false or incorrect in any material respect when made or deemed made;

       (ii)   the failure by the Seller or the Collection Agent (to the extent
the Collection Agent is an Affiliate of the Seller) to comply with any
applicable law, rule or regulation related to any Receivable, or the
nonconformity of any Receivable with any such applicable law, rule or
regulation;

       (iii)   the failure of the Seller to vest and maintain vested in the
Agent, for the benefit of the Purchaser, a perfected ownership or security
interest in the Purchase Interest and the property conveyed pursuant to
Section 1.1 and Section 1.8, free and clear of any Adverse Claim;

       (iv)   any commingling of Collections with any other funds;

       (v)   any failure of a Collection Bank to comply with the terms of the
applicable Collection Letter;

      (vi)   any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable, or
any other claim resulting from the rendering of services related to such
Receivable or the furnishing or failure to furnish any such services or other
similar claim or defense not arising from the financial inability of any Obligor
to pay undisputed indebtedness;

       (vii)   any failure of the Seller to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document to which such Person is a party;

       (viii)   any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents;

       (ix)   any tax or governmental fee or charge (but not including taxes
upon or measured by net income or otherwise contemplated by the Intended Tax
Characterization), all interest and penalties thereon or with respect thereto,
and all out-of-pocket costs and expenses, including the fees and expenses of
counsel in defending against the same, which may rise by reason of the purchase
or ownership of any Receivable or Related Security or in any goods which secure
any Receivable or Related Security;

       (x)   the failure to comply with the provisions of the Transaction
Documents regarding notifications to any Obligor of the assignment pursuant to
the terms hereof of any Receivable to the Agent for the benefit of the Purchaser
or that payments (including any under the related insurance policies) be made
directly to the Agent for the benefit of the Purchaser;

       (xi)   any Taxes (other than as contemplated by the Intended Tax
Characterization imposed upon any Indemnified Party or upon or with respect to
the Receivables), all interest and penalties thereon or with respect thereto,
and all out-of-pocket costs and expenses related thereto or arising therefrom,
including the reasonable fees and expenses or counsel in defending against the
same, which may arise by reason of the purchase or ownership or sale of any
Receivables (or of any interest therein) or Related Security or in any goods
which secured any such Receivables or Related Security;

       (xii)   any loss arising, directly or indirectly, as a result of the
imposition of sales or analogous taxes imposed on or collected as part of the
Receivables or the failure by the Seller, the Originator or the Collection Agent
to timely collect and remit to the appropriate authority any such taxes; or

       (xiii)   any action taken by the Seller, the Originator or any other
Affiliate of the Seller or of the Originator (whether acting as Collection Agent
or otherwise) related to any Receivable and the Related Security, or arising out
of any alleged failure of compliance of any Receivable or the Related Security
with the provisions of any law or regulation.

       If for any reason the compensation provided above in this Section 6.1 is
unavailable to a Person or is insufficient to hold a Person harmless, then the
Seller shall contribute to the amount paid or payable by such Person as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by such Person on the one hand
and the Seller on the other hand but also the relative fault of such Person as
well as any other relevant equitable considerations.

       Section 6.2.    Increased Cost and Reduced Return. If the adoption after
the date hereof of any applicable law, rule of regulation or accounting
principle, or any change therein after the date hereof, or any change in the
interpretation or administration thereof by any Governmental Authority or
Accounting Authority charged with the interpretation or administration thereof,
or compliance by any Purchaser Funding Source, the Agent or the Purchaser
(collectively, the "Funding Parties") with any request or directive (whether or
not having the force of law) after the date hereof of any such Governmental
Authority or Accounting Authority (a "Regulatory Change") (a) subjects any
Funding Party to any charge or withholding on or in connection with a Funding
Agreement or this Agreement (collectively, the "Funding Documents") or any
Receivable, (b) changes the basis of taxation of payments to any of the Funding
Parties of any amounts payable under any of the Funding Documents (except for
changes in the rate of Tax on the overall net income of such Funding Party or
other tax rates contemplated by the Intended Tax Characterization), (c) imposes,
modifies or deems applicable any reserve, assessment, insurance charge, special
deposit or similar requirement against assets of, deposits with or for the
account of, or any credit extended by, any of the Funding Parties, (d) has the
effect of reducing the rate of return on such Funding Party's capital to a level
below that which such Funding Party could have achieved but for such adoption,
change or compliance (taking into consideration such Funding Party's policies
concerning capital adequacy) or (e) imposes any other condition, and the result
of any of the foregoing is (x) to impose a cost on, or increase the cost to, any
Funding Party of its commitment under any Funding Document or of purchasing,
maintaining or funding any interest acquired under any Funding Document, (y) to
reduce the amount of any sum received or receivable by, or to reduce the rate of
return of, any Funding Party under any Funding Document or (z) to require any
payment calculated by reference to the amount of interests held or amounts
received by it hereunder, then, upon demand by the Agent, the Seller shall pay
to the Agent for the account of the Person such additional amounts as will
compensate the Agent or the Purchaser (or will enable the Purchaser to
compensate the Purchaser Funding Source) for such increased cost or reduction.

       Section 6.3.    Other Costs and Expenses

.  The Seller shall pay to the Agent within 30 days of demand all reasonable
costs and expenses in connection with (a) the preparation, execution, delivery
and administration (including amendments of any provision) of the Transaction
Documents, (b) the sale of the Purchase Interest, (c) the perfection of the
Agent's rights in the Receivables and Collections, (d) the enforcement by the
Agent or the Purchaser of the obligations of the Seller under the Transaction
Documents or of any Obligor under a Receivable and (e) the maintenance by the
Agent of the Lock-Boxes including reasonable fees, costs and expenses of legal
counsel for the Agent and the Purchaser relating to any of the foregoing or to
advising the Agent, the Purchaser and any Purchaser Funding Source about its
rights and remedies under any Transaction Document or any related Funding
Agreement and all costs and expenses (including counsel fees and expenses) of
the Agent, the Purchaser and the Purchaser Funding Source in connection with the
enforcement of the Transaction Documents or any Funding Agreement and in
connection with the administration of the Transaction Documents following the
occurrence and during the continuation of a Termination Event. Subject to
Section 5.1(e), Seller shall reimburse the Agent and the Purchaser for the cost
of the Agent's or the Purchaser's auditors (which may be employees of such
Person) auditing the books, records and procedures of the Seller. The Seller
shall reimburse the Purchaser for any amounts the Purchaser must pay to the
Purchaser Funding Source pursuant to any Funding Agreement on account of any
Tax. The Seller shall reimburse the Purchaser within 30 days of demand for all
other reasonable costs and expenses (excluding the costs of auditing the
Purchaser's books and the cost of the Ratings) incurred by the Purchaser in
connection with the Transaction Documents or the transactions contemplated
thereby.



       Section 6.4.    Withholding Taxes

.  All payments made by the Seller to any Affected Party shall be made without
withholding for or on account of any present or future taxes (other than overall
net income taxes on the recipient). If any such withholding is so required, the
Seller shall make the withholding, pay the amount withheld to the appropriate
authority before penalties attach thereto or interest accrues thereon and pay
such additional amount as may be necessary to ensure that the net amount
actually received free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount that would have been received had such
withholding not been made. If any Affected Party pays any such taxes, penalties
or interest the Seller shall reimburse such Affected Party for that payment on
demand. If the Seller pays any such taxes, penalties or interest, it shall
deliver official tax receipts evidencing that payment or certified copies
thereof to the Affected Party on whose account such withholding was made (with a
copy to the Agent if not the recipient of the original) on or before the
thirtieth day after payment. Before the first date on which any amount is
payable hereunder for the account of the Agent, the Agent shall deliver to the
Seller two (2) duly completed copies of United States Internal Revenue Service
Form W8-IMY (or any successor applicable form) certifying that such Agent is
entitled to receive payments hereunder without deduction or withholding of any
United States federal income taxes. The Agent shall replace or update such forms
when necessary to maintain any applicable exemption and as requested by the
Seller.



       Section 6.5.    Payments and Allocations

.  If any Person seeks compensation pursuant to this Article VI, such Person
shall deliver to the Seller and the Agent a certificate setting forth the amount
due to such Person, a description of the circumstance giving rise thereto and
the basis of the calculations of such amount, which certificate shall be
conclusive absent manifest error. The Seller shall pay to the Agent (for the
account of such Person) the amount shown as due on any such certificate within
30 days after receipt of the notice.



Article VII

Conditions Precedent

       Section 7.1.    Conditions to Closing

.  This Agreement shall become effective on the first date all conditions in
this Section 7.1 are satisfied. On or before such date, the Seller shall deliver
to the Agent the following documents in form, substance and quantity acceptable
to the Agent:



       (a)   A certificate of the Secretary of each of the Seller and the
Originator certifying (i) the resolutions of the Seller's and the Originator's
board of directors approving each Transaction Document to which it is a party,
(ii) the name, signature, and authority of each officer who executes on the
Seller's or the Originator's behalf a Transaction Document (on which certificate
the Agent and the Purchaser may conclusively rely until a revised certificate is
received), (iii) the Seller's and the Originator's certificate or articles of
incorporation certified by the Secretary of State of its state of incorporation,
(iv) a copy of the Seller's and the Originator's by-laws and (v) good standing
certificates issued by the Secretaries of State of each jurisdiction where the
Seller or the Originator has material operations.

       (b)   All instruments and other documents required by the Agent, to
perfect the Agent's first priority interest in the Receivables, Collections, the
Purchase Agreement in all appropriate jurisdictions.

       (c)   Lien search reports, including state and county UCC, state and
federal tax, ERISA liens and judgments from, with respect to the Originator, the
Secretary of State of the State of Missouri and Jackson County, Missouri and,
with respect to the Seller, the Secretary of the State of Delaware, the
Secretary of State of the State of Nevada, the Secretary of State of the State
of Missouri and Jackson County, Missouri.

       (d)   Executed copies of (i) all consents and authorizations necessary in
connection with the Transaction Documents (ii) all Collection Letters, (iii) a
compliance certificate in the form of Exhibit H covering the period ending June,
2005 (excepting financial statements, which shall be for the period ended
March 31, 2005), (iv) a Periodic Report covering the month ended May, 2005 and
(v) each agreement specifically identified in the definition of Transaction
Document.

       (e)   Favorable opinions of counsel to the Seller and the Originator
covering corporate, enforceability, true-sale, non-consolidation and UCC
matters.

       (f)   Such other approvals, opinions or documents as the Agent or the
Purchaser may reasonably request.

       (g)   All legal matters related to the Purchase are satisfactory to the
Purchaser.

       Section 7.2.    Conditions to Each Purchase

.  The obligation of the Purchaser to make any Purchase, and the right of the
Seller to request or accept any Purchase, are subject to the conditions (and
each Purchase shall evidence the Seller's representation and warranty that
clauses (a)-(e) of this Section 7.2 have been satisfied) that on the date of
such Purchase before and after giving effect to the Purchase:



       (a)   no Potential Termination Event (or in the case of a Reinvestment
Purchase, a Termination Event) shall then exist or shall occur as a result of
the Purchase;

       (b)   the Termination Date has not occurred;

       (c)   after giving effect to the application of the proceeds of such
Purchase, the outstanding Investment would not exceed the Purchase Limit;

       (d)   the representations and warranties of the Seller, the Originator
and the Collection Agent contained herein or in any Transaction Document are
true and correct in all material respects on and as of such date (except to the
extent such representations and warranties relate solely to an earlier date and
then are true and correct as of such earlier date); and

       (e)   each of the Seller and the Originator is in material compliance
with the Transaction Documents (including all covenants and agreements in
Article V).

Article VIII

The Agent

       Section 8.1.    Appointment and Authorization

.  The Purchaser hereby irrevocably designates and appoints The Bank of
Tokyo-Mitsubishi, Ltd., New York Branch as the "Agent" under the Transaction
Documents and authorizes the Agent to take such actions and to exercise such
powers as are delegated to the Agent thereby and to exercise such other powers
as are reasonably incidental thereto. The Agent shall hold, in its name, for the
benefit of the Purchaser, the Purchase Interest. The Agent shall not have any
duties other than those expressly set forth in the Transaction Documents or any
fiduciary relationship with the Purchaser, and no implied obligations or
liabilities shall be read into any Transaction Document, or otherwise exist,
against the Agent. The Agent does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Agent ever be required to take any action which
exposes the Agent to personal liability or which is contrary to the provision of
any Transaction Document or applicable law.



       Section 8.2.    Delegation of Duties

.  The Agent may execute any of its duties through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.



       Section 8.3.    Exculpatory Provisions

.  Neither the Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted (i) with the consent or at the
direction of the Purchaser or (ii) in the absence of such Person's gross
negligence or willful misconduct. The Agent shall not be responsible to the
Purchaser or other Person for (i) any recitals, representations, warranties or
other statements made by the Seller or the Originator or any of their
Affiliates, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Transaction Document, (iii) any failure of the Seller or
the Originator or any of their Affiliates to perform any obligation or (iv) the
satisfaction of any condition specified in Article VII. The Agent shall not have
any obligation to the Purchaser to ascertain or inquire about the observance or
performance of any agreement contained in any Transaction Document or to inspect
the properties, books or records of the Seller or the Originator or any of their
Affiliates.



       Section 8.4.    Reliance by Agent

.  The Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document, other writing or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person and upon advice and statements of legal counsel (including counsel
to the Seller), independent accountants and other experts selected by the Agent.
The Agent shall in all cases be fully justified in failing or refusing to take
any action under any Transaction Document unless it shall first receive such
advice or concurrence of the Purchaser, and assurance of its indemnification, as
it deems appropriate.



       Section 8.5.    Assumed Payments

.  Unless the Agent shall have received notice from the Purchaser before the
date of any Incremental Purchase that the Purchaser will not make available to
the Agent the amount it is scheduled to remit as part of such Incremental
Purchase, the Agent may assume the Purchaser has made such amount available to
the Agent when due (an "Assumed Payment") and, in reliance upon such assumption,
the Agent may (but shall have no obligation to) make available such amount to
the appropriate Person. If and to the extent that the Purchaser shall not have
made its Assumed Payment available to the Agent, the Purchaser and the Seller
hereby agrees to pay the Agent forthwith on demand such unpaid portion of such
Assumed Payment up to the amount of funds actually paid by the Agent, together
with interest thereon for each day from the date of such payment by the Agent
until the date the requisite amount is repaid to the Agent, at a rate per annum
equal to the Federal Funds Rate.



       Section 8.6.    Notice of Termination Events

.  The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Potential Termination Event unless the Agent has received notice from the
Purchaser or the Seller stating that a Potential Termination Event has occurred
hereunder and describing such Potential Termination Event. The Agent shall take
such action concerning a Potential Termination Event as may be directed by the
Purchaser, but until the Agent receives such directions, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
as the Agent deems advisable and in the best interests of the Purchaser.



       Section 8.7.    Non-Reliance on Agent

.  The Purchaser expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of the Seller or the Originator,
shall be deemed to constitute any representation or warranty by the Agent. The
Purchaser represents and warrants to the Agent that, independently and without
reliance upon the Agent and based on such documents and information as it has
deemed appropriate, it has made and will continue to make its own appraisal of
and investigation into the business, operations, property, prospects, financial
and other conditions and creditworthiness of the Seller, the Originator, and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. The Agent shall deliver each month
to the Purchaser that so requests a copy of the Periodic Report(s) received
covering the preceding calendar month. Except for items specifically required to
be delivered hereunder, the Agent shall not have any duty or responsibility to
provide the Purchaser with any information concerning the Seller or the
Originator or any of their Affiliates that comes into the possession of the
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.



       Section 8.8.    Agent and Affiliates

.  The Agent and its Affiliates may extend credit to, accept deposits from and
generally engage in any kind of business with the Seller, the Originator or any
of their Affiliates and, in its roles as a Liquidity Provider, BTMNY may
exercise or refrain from exercising its rights and powers as if it were not the
Agent. The parties acknowledge that BTMNY acts as agent for the Purchaser and
subagent for the Purchaser's management company in various capacities, as well
as providing credit facilities and other support for the Purchaser not contained
in the Transaction Documents.



       Section 8.9.    [Reserved]

.



       Section 8.10.    Successor Agent

.  The Agent may, upon at least five (5) days notice to the Seller and the
Purchaser, resign as Agent. Such resignation shall not become effective until a
successor agent is appointed by the Purchaser and has accepted such appointment.
Upon such acceptance of its appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under the Transaction Documents. After any retiring
Agent's resignation hereunder, the provisions of Article VI and this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Agent.



Article IX

Miscellaneous

       Section 9.1.    Termination

.  This Agreement shall terminate following the Termination Date (unless the
events giving rise to such Termination Date have been waived) when no Investment
is held by the Purchaser and all other amounts payable hereunder have been
indefeasibly paid in full, but the rights and remedies of the Agent and the
Purchaser under Article VI and the provisions of Sections 9.10 and 9.11 shall
survive such termination.



       Section 9.2.    Notices

.  Unless otherwise specified, all notices and other communications hereunder
shall be in writing (including by telecopier or other facsimile communication),
given to the appropriate Person at its address or telecopy number set forth on
the signature pages hereof or at such other address or telecopy number as such
Person may specify, and effective when received at the address specified by such
Person. The Agent agrees to notify the Seller and the Originator prior to
recording any conversation. The number of days for any advance notice required
hereunder may be waived (orally or in writing) by the Person receiving such
notice and, in the case of notices to the Agent, the consent of each Person to
which the Agent is required to forward such notice.



       Section 9.3.    Payments and Computations

.  Notwithstanding anything herein to the contrary, any amounts to be paid or
transferred by the Seller or the Collection Agent to, or for the benefit of, the
Purchaser or any other Person shall be paid or transferred to the Agent (for the
benefit of the Purchaser or other Person). The Agent shall promptly (and, if
reasonably practicable, on the day it receives such amounts) forward each such
amount to the Person entitled thereto and such Person shall apply the amount in
accordance herewith. All amounts to be paid or deposited hereunder shall be paid
or transferred on the day when due in immediately available Dollars (and, if due
from the Seller or Collection Agent, by 12:00 noon (New York City time), with
amounts received after such time being deemed paid on the Business Day following
such receipt). The Seller shall, to the extent permitted by law, pay to the
Agent upon demand, for the account of the applicable Person, interest on all
amounts not paid or transferred by the Seller or the Collection Agent when due
hereunder at a rate equal to the Prime Rate plus 1%, calculated from the date
any such amount became due until the date paid in full. Any payment or other
transfer of funds scheduled to be made on a day that is not a Business Day shall
be made on the next Business Day, and any Discount Rate or interest rate
accruing on such amount to be paid or transferred shall continue to accrue to
such next Business Day. All computations of interest, fees, and Discount shall
be calculated for the actual days elapsed based on a 360 day year.



       Section 9.4.    [Reserved]

.



       Section 9.5.    Right of Setoff

.  After the occurrence and during the continuation of a Termination Event, the
Purchaser is hereby authorized (in addition to any other rights it may have) to
setoff, appropriate and apply (without presentment, demand, protest or other
notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by the Purchaser (including by any branches or
agencies of the Purchaser) to, or for the account of, the Seller against amounts
owing by the Seller hereunder (even if contingent or unmatured).



       Section 9.6.    Amendments

.  Except as otherwise expressly provided herein, no amendment or waiver hereof
shall be effective unless signed by the Seller, the Collection Agent and the
Purchaser.



       Section 9.7.    Waivers

.  No failure or delay of the Agent or the Purchaser in exercising any power,
right, privilege or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right, privilege or
remedy preclude any other or further exercise thereof or the exercise of any
other power, right, privilege or remedy. Any waiver hereof shall be effective
only in the specific instance and for the specific purpose for which such waiver
was given. After any waiver, the Seller, the Purchaser and the Agent shall be
restored to their former position and rights and any Potential Termination Event
waived shall be deemed to be cured and not continuing, but no such waiver shall
extend to (or impair any right consequent upon) any subsequent or other
Potential Termination Event. Any additional Discount that has accrued after a
Termination Event before the execution of a waiver thereof, solely as a result
of the occurrence of such Termination Event, may be waived by the Agent at the
direction of the Purchaser entitled thereto.



       Section 9.8.    Successors and Assigns; Participations; Assignments

.



       (a)   Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Except as otherwise provided herein, neither the Seller nor the
Collection Agent (except to the extent provided in Section 3.1) may assign or
transfer any of its rights or delegate any of its duties without the prior
consent of the Agent and the Purchaser.

       (b)   Participations. The Purchaser may sell to one or more Persons (each
a "Participant") participating interests in the interests of the Purchaser
hereunder. The Purchaser shall remain solely responsible for performing its
obligations hereunder, and the Seller, the Originator and the Agent shall
continue to deal solely and directly with the Purchaser in connection with the
Purchaser's rights and obligations hereunder. Each Participant shall be entitled
to the benefits of Article VI and shall have the right of setoff through its
participation in amounts owing hereunder to the same extent as if it were a
Purchaser hereunder. The Purchaser shall not agree with a Participant to
restrict the Purchaser's right to agree to any amendment hereto.

       (d)   Assignments by Purchaser. The Purchaser may assign to a Person any
portion of (i) its commitment to make a Purchase or (ii) its Purchase Interest
pursuant to a supplement hereto. Prior to the occurrence of a Potential
Termination Event or a Termination Event, any such assignment of a commitment
shall require the prior written consent of the Seller (which shall not be
unreasonably withheld) unless the assignee (i) is an entity whose principal
business is the purchase of assets similar to the Receivables, (ii) has BTMNY as
its administrative agent and (iii) issues commercial paper. Upon such an
assignment of any portion of the Purchase Interest, the assignee shall have all
of the rights of the Purchaser hereunder related to such portion of the Purchase
Interest.

       Section 9.9.    Intended Tax Characterization.  

It is the intention of the parties hereto that, for the purposes of all Taxes,
the transactions contemplated hereby shall be treated as a loan by the Purchaser
(through the Agent) to the Seller that is secured by the Receivables (the
"Intended Tax Characterization"). The parties hereto agree to report and
otherwise to act for the purposes of all Taxes in a manner consistent with the
Intended Tax Characterization.



       Section 9.10.    Confidentiality

.  The parties hereto agree to hold the Transaction Documents or any other
confidential or proprietary information received in connection therewith in
confidence and agree not to provide any Person with copies of any Transaction
Document or such other confidential or proprietary information other than to (i)
any officers, directors, members, managers, employees or outside accountants,
auditors or attorneys thereof, (ii) any prospective or actual assignee or
participant which (in each case) has signed a confidentiality agreement with
terms substantially similar to the terms hereof, (iii) any rating agency, (iv)
any surety, guarantor or credit or liquidity enhancer to the Agent or the
Purchaser which (in each case) has signed a confidentiality agreement with terms
substantially similar to the terms hereof, (v) any entity organized to loan, or
make loans secured by, financial assets for which BTMNY provides managerial
services or acts as an administrative agent which (in each case) has signed a
confidentiality agreement with terms substantially similar to the terms hereof,
(vi) the Purchaser's administrator, management company, referral agents, issuing
agents or depositaries or commercial paper dealers and (vii) Governmental
Authorities with appropriate jurisdiction, including, without limitation, any
filings required by the Securities Exchange Act of 1934, as amended, the Public
Utility Holding Company Act of 1935, as amended, Chapter 386 and 393 of the
Missouri Revised Statutes, as amended, and Chapter 66 of the Kansas Statutes, as
amended, and the rules and regulations promulgated thereunder. Notwithstanding
the above stated obligations, provided that the other parties hereto are given
notice of the intended disclosure or use, the parties hereto will not be liable
for disclosure or use of such information which such Person can establish by
tangible evidence: (i) was required by law, including pursuant to a valid
subpoena or other legal process, (ii) was in such Person's possession or known
to such Person prior to receipt or (iii) is or becomes known to the public
through disclosure in a printed publication (without breach of any of such
Person's obligations hereunder).



       Section 9.11.    Agreement Not to Petition

.  Each party hereto agrees, for the benefit of the holders of the privately or
publicly placed indebtedness for borrowed money for the Purchaser, not, prior to
the date which is one (1) year and one (1) day after the payment in full of all
such indebtedness, to acquiesce, petition or otherwise, directly or indirectly,
invoke, or cause the Purchaser to invoke, the process of any Governmental
Authority for the purpose of (a) commencing or sustaining a case against the
Purchaser under any federal or state bankruptcy, insolvency or similar law
(including the Federal Bankruptcy Code), (b) appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official for the
Purchaser, or any substantial part of its property, or (c) ordering the winding
up or liquidation of the affairs of the Purchaser.



       Section 9.12.    Excess Funds

.  The Purchaser shall be required to make payment of the amounts required to be
paid pursuant hereto only if the Purchaser has Excess Funds (as defined below).
If the Purchaser does not have Excess Funds, the excess of the amount due
hereunder over the amount paid shall not constitute a "claim" (as defined in
Section 101(5) of the Federal Bankruptcy Code) against Victory until such time
as the Purchaser has Excess Funds. If the Purchaser does not have sufficient
Excess Funds to make any payment due hereunder, then the Purchaser may pay a
lesser amount and make additional payments that in the aggregate equal the
amount of deficiency as soon as possible thereafter. The term "Excess Funds"
means the excess of (a) the aggregate projected value of the Purchaser's assets
and other property (including cash and cash equivalents), over (b) the sum of
(i) the sum of all scheduled payments of principal, interest and other amounts
payable on publicly or privately placed indebtedness of the Purchaser for
borrowed money, plus (ii) the sum of all other liabilities, indebtedness and
other obligations of the Purchaser for borrowed money or owed to any credit or
liquidity provider, together with all unpaid interest then accrued thereon, plus
(iii) all taxes payable by the Purchaser to the Internal Revenue Service, plus
(iv) all other indebtedness, liabilities and obligations of the Purchaser then
due and payable, but the amount of any liability, indebtedness or obligation of
the Purchaser shall not exceed the projected value of the assets to which
recourse for such liability, indebtedness or obligation is limited. Excess Funds
shall be calculated once each Business Day.



       Section 9.13.    No Recourse.  

No recourse under any obligation, covenant or agreement or agreement of any
party contained in this Agreement shall be had against any stockholder,
employee, officer, director, incorporator or organizer of such party, provided,
however, that nothing in this Section 9.13 shall relieve any of the foregoing
Persons from any liability which such Person may otherwise have for its gross
negligence or willful misconduct.



       Section 9.14.    Deutsche Bank Trust Company Americas, BTMNY and
Affiliates

.  Deutsched Bank Trust Company Americas, BTMNY and any of their respective
Affiliates may generally engage in any kind of business with the Seller, the
Collection Agent or any Obligor, any of their respective Affiliates and any
Person who may do business with or own securities of the Seller, Originator or
any Obligor or any of their respective Affiliates, all as if Deutsche Bank Trust
Company Americas were not the Program Administrator and BTMNY were not the
Agent, respectively, and without any duty to account therefor to the Purchaser
or any other holder of an interest in the Receivables.



       Section 9.15.    Headings; Counterparts

.  Article and Section Headings in this Agreement are for reference only and
shall not affect the construction of this Agreement. This Agreement may be
executed by different parties on any number of counterparts, each of which shall
constitute an original and all of which, taken together, shall constitute one
and the same agreement.



       Section 9.16.    Cumulative Rights and Severability

.  All rights and remedies of the Purchaser and Agent hereunder shall be
cumulative and non-exclusive of any rights or remedies such Persons have under
law or otherwise. Any provision hereof that is prohibited or unenforceable in
any jurisdiction shall, in such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and without affecting such provision in any other
jurisdiction.



       Section 9.17

.    Governing Law; Submission to Jurisdiction.  This Agreement, including the
rights and duties of the parties hereto, shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including
Section 5.1401.1 of the General Obligations Law, but without regard to any other
conflicts of law provisions thereof), except to the extent that the perfection
of the interests of the Purchaser in the Receivables or related security is
governed by the laws of a jurisdiction other than the State of New York.



       Section 9.18.

   Waiver of Trial by Jury.  To the extent permitted by applicable law, each
party hereto irrevocably waives all right of trial by jury in any action,
proceeding or counterclaim arising out of, or in connection with, any
transaction document or any matter arising thereunder.



       Section 9.19.    Entire Agreement

.  The Transaction Documents constitute the entire understanding of the parties
thereto concerning the subject matter thereof. Any previous or contemporaneous
agreements, whether written or oral, concerning such matters are superseded
thereby.



       Section 9.20.    Third Party Beneficiaries

.  Each Liquidity Provider and each Enhancement Provider are express third party
beneficiaries hereof.



       In Witness Whereof, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.



THE BANK OF TOKYO-MITSUBISHI, LTD., New
  York Branch, as the Agent

 

 

 

By:

 /s/Van W.L. Dusenbury





Title:

 Senior Vice President





 

 

Address:

 1251 Avenue of the Americas





 

 10th Floor





 

 





 

 New York, NY 10020





 

 





 

 

Attention:

 Van W.L. Dusenbury





Telephone:

 212-782-6964





Telecopy:

212-782-6448





 

 

 

 

 

 

VICTORY RECEIVABLES CORPORATION

 

 

By:

 /s/R. Douglas Donaldson





Title:

 Treasurer





 

 

Address:

 





 

 





 

 





 

 





Attention:

 





Telephone:

 





Telecopy:

 





 

 

 

 

 

 

KANSAS CITY POWER & LIGHT RECEIVABLES
   COMPANY, as Seller

 

 

By:

 /s/James P. Gilligan





Title:

 President





 

 

Address:

 1201 Walnut, 20th Floor





 

 Kansas City, MO 64106





 

 





 

 





Attention:

 James P. Gilligan





Telephone:

 816-556-2084





Telecopy:

 816-556-2992







Schedule I

Definitions

       The following terms have the meanings set forth, or referred to, below:

       "Accounting Authority"

means any accounting board or authority (whether or not part of a government)
which is responsible for the establishment or interpretation of national or
international accounting principles, in each case whether foreign or domestic.



       "Adverse Claim"

means, for any asset or property of a Person, a lien, security interest, charge,
mortgage, pledge, hypothecation, assignment or encumbrance, or any other right
or similar claim, in, of or on such asset or property in favor of any other
Person, except those created by the Transaction Documents.



       "Affected Party"

means the Purchaser, any assignee of the Purchaser, the Agent, any successor to
the Agent and any sub-agent of Agent or any Affiliate of any of the foregoing;
provided that a participant of Purchaser shall also be an Affected Party, and
shall be entitled to the benefits or an Affected Party, to the extent that
Purchaser would be entitled to such benefits if no such participation had been
sold.



       "Affiliate"

means, for any Person, any other Person which, directly or indirectly, is in
control of, is controlled by, or is under common control with such Person. For
purposes of this definition, "control" means the power, directly or indirectly,
to either (i) vote ten percent (10%) or more of the securities having ordinary
voting power for the election of directors of a Person or (ii) cause the
direction of the management and policies of a Person.



       "Agent"

is defined in the first paragraph hereof.



       "Agent's Account"

means the account so designated to the Seller and the Purchaser by the Agent.



       "Aggregate Reserve"

means, at any time at which such amount is calculated, the sum of the Loss
Reserve, the Dilution Reserve and Discount Reserve.



       "Alternate Base Rate"

means, on any date, a fluctuating rate of interest per annum equal to the higher
of:



       (a)   the rate of interest most recently announced by BTM Trust Company
in New York, New York as its Prime Rate; or

       (b)   the Federal Funds Rate most recently determined by Agent, plus
0.75%.

The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by Agent in connection with extensions of credit.

       "Bank Rate"

for any day falling in a particular Tranche Period with respect to any Tranche
means an interest rate per annum equal to the BTM LIBO Rate for such Tranche
Period.



       "Bankruptcy Event"

means, for any Person, that (a) such Person makes a general assignment for the
benefit of creditors or any proceeding is instituted by or against such Person
seeking to adjudicate it bankrupt or insolvent, or seeking the liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or any substantial part of its property or (b) such Person takes any
corporate action to authorize any such action.



       "BTM LIBO Rate"

means for any Tranche Period either (a) the interest rate per annum for a period
of time comparable to such Tranche Period that appears on the Reuters Screen
LIBO Page as of 11:00 a.m. (London time) on the second Business Day preceding
the first day of such Tranche Period or (b) if a rate cannot be determined under
clause (a), an annual rate designated as The Bank of Tokyo-Mitsubishi LIBO Rate
equal to the average (rounded upwards if necessary to the nearest 1/100th of 1%)
of the rates per annum at which deposits in U.S. Dollars with a duration equal
to such Tranche Period in a principal amount substantially equal to the
applicable Tranche are offered to the principal London office of The Bank of
Tokyo-Mitsubishi, Ltd. by three London banks, selected by the Agent in good
faith, at about 11:00 a.m. London time on the second Business Day preceding the
first day of such Tranche Period.



       "BTMNY"

means The Bank of Tokyo-Mitsubishi, Ltd. in its individual capacity and not in
its capacity as the Agent.



       "Business Day"

means any day other than (a) a Saturday, Sunday or other day on which banks in
New York City, New York, Chicago, Illinois or Kansas City, Missouri are
authorized or required to close, (b) a holiday on the Federal Reserve calendar
and, (c) solely for matters relating to a Tranche based on BTMNY LIBO Rate, a
day on which dealings in Dollars are not carried on in the London interbank
market.



       "Charge-Off"

means any Receivable that has or should have been (in accordance with the Credit
and Collection Policy) charged off or written off by the Seller.



       "Collection"

means any amount paid on a Receivable or any amount paid or deemed paid as a
Deemed Collection under Section 1.5(b).



       "Collection Account"

means account number 9871501531 maintained with United Missouri Bank ("UMB") in
the name of the Agent or any other account so designated by the Seller to the
Agent in writing.



       "Collection Agent"

is defined in Section 3.1(a).



       "Collection Agent Fee"

is defined in Section 3.6.



       "Collection Agent Fee Rate"

is defined in Section 3.6.



       "Collection Agent Replacement Event"

means the occurrence of any one or more of the following:



       (a)   the Collection Agent (or any sub-collection agent) fails to observe
or perform any material term, covenant or agreement under any Transaction
Document;

       (b)   any written representation, warranty, certification or statement
made by the Collection Agent in, or pursuant to, any Transaction Document proves
to have been incorrect in any material adverse respect when made; or

       (c)   the Collection Agent suffers a Bankruptcy Event.

       "Collection Bank"

means each bank listed on Exhibit F, as revised pursuant to Section 5.1(i).



       "Collection Letter"

means a letter in substantially the form of Exhibit G (or otherwise acceptable
to the Agent) from the Seller and the Collection Agent to each Collection Bank,
acknowledged and accepted by such Collection Bank and the Agent.



       "Commercial Paper Notes"

means short-term promissory notes issued or to be issued by the Purchaser to
fund its investments in accounts receivable or other financial assets.



       "Concentration Limit"

means (i) for any Obligor which is a federal government or a governmental
subdivision or agency thereof, 3% of the Eligible Receivables Balance, (ii) for
any Obligor with long-term unsecured indebtedness rated A- or higher by S&P and
A3 or higher by Moody's, 4% of the Eligible Receivables Balance, and (iii) for
any Obligor that has no rated long-term unsecured indebtedness or with long-term
unsecured indebtedness rated lower than A- by S&P or lower than A3 by Moody's
(or S&P or Moody's has withdrawn or suspended such rating), 2% of the Eligible
Receivables Balance. If the Moody's rating and the S&P rating assigned to the
long-term unsecured indebtedness of any Obligor differ, then the Concentration
Limit for such Obligor shall be used on the lower of such ratings.



       "CP Dealer"

means, at any time, each Person the Purchaser then engages as a placement agent
or commercial paper dealer.



       "CP Rate"

for any period and with respect to the Investment funded by Commercial Paper
Notes, means: (I) unless the Agent has determined that the Pooled CP Rate shall
be applicable, the rate per annum calculated by the Agent to reflect the
Purchaser's cost of funding such Investment, taking into account the weighted
daily average interest rate payable in respect to such Commercial Paper Notes
during such period (determined in the case of discount Commercial Paper Notes by
converting the discount to an interest bearing equivalent per annum), applicable
placement fees and commissions, and such other costs and expenses as the Agent
in good faith deems appropriate; and (II) to the extent the Agent has determined
that the Pooled CP Rate shall be applicable, the Pooled CP Rate.



       "Credit and Collection Policy"

means the Seller's credit and collection policy and practices relating to
Receivables attached hereto as Exhibit I.



       "Customer Deposit"

means a deposit or prepayment by an Obligor made in consideration of services
not yet rendered by the Originator.



       "Customer Deposit Amount"

means (a) if the long term unsecured indebtedness of the Originator is rated
greater than or equal to BBB by S&P or Baa2 by Moody's, the aggregate amount of
Customer Deposits in excess of 15% of the Eligible Receivables Balance
(calculated without regard to this definition) and (b) if the long term
unsecured indebtedness of the Originator is rated less than BBB by S&P or Baa2
by Moody's, the aggregate amount of Customer Deposits.



       "Deemed Collections"

is defined in Section 1.5(c).



       "Default Ratio"

means the ratio (expressed as a percentage) for any calendar month of (a) the
then aggregate outstanding balance of all Defaulted Receivables (minus
Charge-Offs) at the end of such calendar month to (b) the then aggregate
outstanding balance of all Receivables (minus Charge-Offs) at the end of such
calendar month.



       "Defaulted Receivable"

means any Receivable (a) on which any amount is unpaid more than 90 days past
its original due date or (b) the Obligor on which has suffered a Bankruptcy
Event.



       "Delinquency Ratio"

means, the ratio (expressed as a percentage), for any calendar month of (a) the
aggregate outstanding balance of all Delinquent Receivables as of the end of
such calendar month to (b) the sum of the aggregate outstanding balance of all
Receivables as of the end of such calendar month.



       "Delinquent Receivable"

means any Receivable (other than a Charge-Off or Defaulted Receivable) on which
any amount is unpaid more than 60 days.



       "Deposit Date"

means each day on which any Collections are transferred to any Lock-Box,
deposited directly into the Collection Account by an Obligor or on which the
Collection Agent receives Collections.



       "Designated Financial Officer"

means any officer of the Seller or the Chief Financial Officer, Controller or
Treasurer of the Originator.



       "Designated Payee"

means each Designated Payee listed on Annex B to Exhibit G.



       "Dilution Ratio"

means, the ratio (expressed as a percentage), for any period, of (a) the
aggregate amount of payments owed by the Seller pursuant to the first sentence
of Section 1.5(b) for such period to (b) the aggregate amount of Collections
received during such period.



       "Dilution Reserve"

means (i) two (2) times the highest three consecutive month average Dilution
Ratio (expressed as a decimal) over the last twelve (12) calendar months
multiplied by (ii) the Eligible Receivables Balance; provided, however, that the
Dilution Reserve shall be reduced by 10% of the Eligible Receivables Balance
(but to no less than zero) to the extent that the Originator's long-term
unsecured indebtedness is rated not less than BBB by S&P and Baa2 by Moody's
(and neither Moody's nor S&P has withdrawn or suspended such rating).



       "Discount"

means, for any Tranche Period, (a) the product of (i) the Discount Rate for such
Tranche Period, (ii) the total amount of Investment allocated to the Tranche
Period, and (iii) the number of days elapsed during the Tranche Period divided
by (b) 360 days.



       "Discount Rate"

means (a) in the case of a Tranche funded by Commercial Paper Notes, the
applicable CP Rate; and (b) in the case of a Tranche funded by a Liquidity
Advance or by a funding under the Enhancement Agreement, the applicable Bank
Rate, plus 1.0% for such Tranche; provided, however, that (i) on any day as to
any Tranche which is not funded by Commercial Paper Notes, the Discount Rate
shall equal the Alternate Base Rate, plus 1.0% if (A) the Agent does not receive
notice or determine, by no later than 12:00 noon (New York City time) on the
third Business Day prior to the first day of the related Tranche Period, that
such Tranche shall not be funded by Commercial Paper Notes or (B) the Agent
determines that (I) funding that Tranche on a basis consistent with pricing
based on the Bank Rate would violate any applicable law or (II) that deposits of
a type and maturity appropriate to match fund such Tranche are not available;
and (ii) on any day when any Termination Event shall have occurred and be
continuing, the Discount Rate for each Tranche means a rate per annum equal to
the higher of (A) the Alternate Base Rate, plus 2.0% per annum and (B) the rate
otherwise applicable to such Tranche during the current Tranche Period or
Settlement Period, plus 2.0% per annum.



       "Discount Reserve"

means, at any time, the product of (a) 1.5 multiplied by (b) the rate announced
by BTMNY as its "Prime Rate" (which may not be its best or lowest rate) plus
2.50% multiplied by (c) Investment multiplied by (d) a fraction, the numerator
of which is the average Turnover Ratio over the last three calendar months and
the denominator of which is 360.



       "Dollar"

and "$" means lawful currency of the United States of America.



       "Eligible Receivable"

means, at any time, any Receivable:



       (i)   the Obligor of which (a) is a resident of, or organized under the
laws of, or with its chief executive office in, the USA; (b) is not an Affiliate
of the Seller or the Originator; and (c) is a customer of the Originator in good
standing and not the Obligor of any Receivable that became a Charge-Off (unless
such Charge-Off has been subsequently paid-in-full by the related Obligor);

       (ii)   which is stated to be due and payable within 30 days after the
invoice therefor;

       (iii)   which is not a Defaulted Receivable or a Charge-Off;

       (iv)   which is an "account" within the meaning of Section 9-105 of the
UCC of all applicable jurisdictions;

       (v)   which is denominated and payable only in Dollars in the USA;

       (vi)   which arises under a contract or a publicly filed tariff that is
in full force and effect and constitutes the legal, valid and binding obligation
of the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim, defense or other Adverse Claim, and is
not an executory contract or unexpired lease within the meaning of Section 365
of the Bankruptcy Code;

       (vii)   which (a) contains an obligation to pay a sum of money and is
subject to no contingencies, (b) does not require the Obligor to consent to the
transfer, sale or assignment of the rights and duties of the Originator, (c)
does not contain a confidentiality provision that purports to restrict the
Purchaser's exercise of rights under this Agreement, including, without
limitation, the right to review any contract related thereto and (d) directs
that payment be made to a Lock-Box or the Collection Account;

       (viii)   which does not, in whole or in part, contravene any material
law, rule or regulation applicable thereto (including, without limitation, those
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);

       (ix)   which satisfies all applicable requirements of the Credit and
Collection Policy and was generated in the ordinary course of the Originator's
business from the sale of goods or provision of services to a related Obligor
solely by the Originator;

       (x)   which relates to the sale by the Originator of electricity and
electricity-related services to retail customers within its general service area
on the date hereof;

       (xi)   the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation; and

       (xii)   as to which the Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and other than issuing an invoice, no further action is required to be
performed by any Person with respect thereto other than payment thereon by the
applicable Obligor.

       "Eligible Receivable Balance"

means, at any time, the aggregate outstanding principal balance of all Eligible
Receivables less the sum of (i) the portion of the aggregate outstanding
principal balance of Eligible Receivables which exceed the Concentration Limit
and the Special Limit, (ii) the Customer Deposit Amount and (iii) the amount, if
any, by which the outstanding balance of Eligible Receivables for which the
Originator has not yet issued an invoice exceeds 60% of the outstanding balance
of all Eligible Receivables.



       "Enhancement Agreement"

means any agreement between the Purchaser and any other Person(s) entered into
to provide credit enhancement to Purchaser's commercial paper facility.



       "Enhancement Provider"

means any Person providing credit support to the Purchaser under an Enhancement
Agreement.



       "ERISA"

means the U.S. Employee Retirement Income Security Act of 1974, as amended from
time to time.



       "Federal Funds Rate"

means, for any period, a fluctuating interest rate per annum equal (for each day
during such period) to:



       (a)   the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or

       (b)   if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
the Liquidity Agent in good faith from three federal funds brokers of recognized
standing selected by it.

       "Fee Letter"

means the letter agreement dated as of the date hereof among the Seller, the
Agent and the Purchaser.



       "Fitch"

means Fitch, Inc.



       "Funding Agreement"

means any agreement or instrument executed by the Purchaser and executed by or
in favor of any Purchaser Funding Source or executed by any Purchaser Funding
Source at the request of the Purchaser (including a Liquidity Agreement executed
with respect to the transactions contemplated in the Transaction Documents or an
Enhancement Agreement with respect to any portion of the Enhancement Agreement
allocated to the transactions contemplated in the Transaction Documents).



       "GAAP"

means generally accepted accounting principles in the USA, applied on a
consistent basis.



       "Governmental Authority"

means any (a) Federal, state, municipal or other governmental entity, board,
bureau, agency or instrumentality, (b) administrative or regulatory authority
(including any central bank or similar authority) or (c) court, judicial
authority or arbitrator, in each case, whether foreign or domestic.



       "Incremental Purchase"

is defined in Section 1.1(b).



       "Initial Collection Agent"

is defined in the first paragraph hereof.



       "Intended Tax Characterization"

is defined in Section 9.9.



       "Interim Liquidation"

means any time before the Termination Date during which no Reinvestment
Purchases are made by the Purchaser, as established pursuant to Section 1.2.



       "Investment"

means, for the Purchaser, (a) the sum of all Incremental Purchases by the
Purchaser minus (b) all Collections and other amounts received or exchanged and,
in each case, applied by the Agent or the Purchaser to reduce Investment.
Investment shall be restored to the extent any amounts so received or exchanged
and applied are rescinded or must be returned for any reason.



       "LIBOR"

means, as of any date, "London Interbank Offered Rates (Libor) - one month" (or
the equivalent term) as most recently published in The Wall Street Journal.



       "Liquidation Period"

means all times (x) during an Interim Liquidation and (y) on and after the
Termination Date (unless the events giving rise to such Termination Date have
been waived).



       "Liquidity Advance"

means a loan, advance, purchase or other similar action made by a Liquidity
Provider pursuant to a Liquidity Agreement.



       "Liquidity Agent"

means BTMNY in its capacity as liquidity agent under the Liquidity Agreement.



       "Liquidity Agreement"

means any agreement entered into in connection with this Agreement pursuant to
which any Person agrees to make loans or advances to, or purchases from the
Purchaser in order to provide liquidity for Purchaser Commercial Paper Notes.



       "Liquidity Provider"

means BTMNY or any other commercial lending institution that is at any time a
lender or purchaser under a Liquidity Agreement.



       "Lock-Box"

means each post office box or bank box listed on Exhibit F, as revised pursuant
to Section 5.1(i).



       "Lock-Box Agreement"

means each agreement between the Collection Agent and a Collection Bank
concerning a Lock-Box.



       "Loss Reserve"

means, at any time, the product of (i) the greater of (a) 8.0% and (b) 2 times
the highest three month rolling average Delinquency Ratio (expressed as a
decimal) as of the last day of each of the last 3 calendar months multiplied by
(ii) the Eligible Receivables Balance.



       "Loss-to-Liquidation Ratio"

means, for any calendar month, the ratio (expressed as a percentage) of the
outstanding balance of Charge-Offs made during such calendar month to the
aggregate amount of Collections during such calendar month.



       "Matured Investment"

means, at any time, the Matured Value of the Investment.



        "Matured Value"

means the sum of the Investment and all unpaid Discount scheduled to become due
(whether or not then due) on such Investment during all Tranche Periods to which
any portion of such Investment has been allocated.



       "Maximum Incremental Purchase Amount"

means, at any time, the difference between the Purchase Limit and the Investment
then outstanding.



       "Monthly Report Date"

means with respect to each calendar month, the 12th day of the immediately
succeeding calendar month (or if such day is not a Business Day, the immediately
succeeding Business Day).



       "Moody's"

means Moody's Investors Service, Inc.



       "Obligor"

means, for any Receivable, each Person obligated to pay such Receivable and each
guarantor of such obligation.



       "Originator"

means Kansas City Power & Light Company.



       "Parent"

means Great Plains Energy Inc.



       "Periodic Report"

is defined in Section 3.3.



       "Permitted Investments"

shall mean (a) evidences of indebtedness, maturing not more than thirty
(30) days after the date of purchase thereof, issued by, or the full and timely
payment of which is guaranteed by, the full faith and credit of, the federal
government of the United States of America, (b) repurchase agreements with
banking institutions or broker-dealers that are registered under the Securities
Exchange Act of 1934 fully secured by obligations of the kind specified in
clause (a) above, (c) money market funds denominated in Dollars rated not lower
than A-1 (and without the "r" symbol attached to any such rating) by S&P and P-1
by Moody's or otherwise acceptable to the Rating Agencies or (d) commercial
paper denominated in Dollars issued by any corporation incorporated under the
laws of the United States or any political subdivision thereof, provided that
such commercial paper is rated at least A-1 (and without any "r" symbol attached
to any such rating) thereof by S&P and at least Prime-1 thereof by Moody's.



       "Person"

means an individual, partnership, corporation, association, joint venture,
Governmental Authority or other entity of any kind.



       "Pooled Commercial Paper"

means Commercial Paper Notes of the Purchaser which are subject to any
particular pooling arrangement, as determined by the Agent (it being recognized
that there may be more than one distinct group of Pooled Commercial Paper at any
time).



       "Pooled CP Rate"

shall means, for each day with respect to the Investment as to which the Pooled
CP Rate is applicable, the sum of (i) discount or yield accrued (including,
without limitation, any associated with financing the discount or interest
component on the roll-over of any Pooled Commercial Paper) on the Purchaser's
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of its placement agents and commercial paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs (including without limitation those associated with
funding small or odd-lot amounts) with respect to all receivable purchase,
credit and other investment facilities which are funded by the applicable Pooled
Commercial Paper for such day. The Pooled CP Rate shall be determined for the
Purchaser by the Agent, whose determination shall be conclusive.



       "Potential Termination Event"

means any Termination Event or any event or condition that with the lapse of
time or giving of notice, or both, would constitute a Termination Event.



       "Program Administration Agreement"

means that certain Administration Agreement between Purchaser and Deutsche Bank
Trust Company Americas governing certain aspects of the administration of
Purchaser's commercial paper facility.



       "Program Administrator"

means Deutsche Bank Trust Company Americas and its successors under the Program
Administration Agreement.



       "Purchase"

is defined in Section 1.1(a).



       "Purchase Agreement"

means the Receivables Purchase Agreement dated as of the date hereof between the
Seller and the Originator.



       "Purchase Amount"

is defined in Section 1.1(c).



       "Purchase Date"

is defined in Section 1.1(c).



       "Purchase Interest"

means the percentage ownership interest in the Receivables and Collections held
by the Purchaser, calculated when and as described in Section 1.1(a).



       "Purchase Limit"

means $100,000,000; provided, however, from and including November 1 to and
including May 31 of each year the Purchase Limit shall equal $70,000,000.



       "Purchaser"

is defined in the first paragraph hereof.



       "Purchaser Funding Source"

means any insurance company, bank or other financial institution providing
liquidity, back-up purchase or credit support for the Purchaser in connection
with the transactions contemplated by this Agreement.



       "Rating Agency"

means Moody's, S&P, and Fitch and any other rating agency the Purchaser chooses
to rate its commercial paper notes.



       "Ratings"

means the ratings by the Rating Agencies of the indebtedness for borrowed money
of the Purchaser.



       "Receivable"

means each obligation of an Obligor to pay for the delivery or sale by the
Originator of electricity and electricity-related services to retail customers
within its general service area (as such area exists on the date hereof) and
includes the Originator's rights to payment of any interest or finance charges
and all proceeds of the foregoing. During any Interim Liquidation and on and
after the Termination Date (unless the events giving rise to such Termination
Date have been waived), the term "Receivable" shall only include receivables
existing on the date such Interim Liquidation commenced or Termination Date
occurred, as applicable. Deemed Collections shall reduce the outstanding balance
of Receivables hereunder, so that any Receivable that has its outstanding
balance deemed collected shall cease to be a Receivable hereunder to the extent
that (x) the Collection Agent receives payment of such Deemed Collections under
Section 1.5(b) or (y) if such Deemed Collection is received before the
Termination Date, an adjustment to the Purchase Interest permitted by
Section 1.5(c) is made.



       "Records"

means, for any Receivable, all contracts, books, records and other documents or
information (including computer programs, tapes, disks, software and related
property and rights) relating to such Receivable or the related Obligor.



       "Reinvestment Purchase"

is defined in Section 1.1(b).



       "Related Security"

means all security interests, guaranties and property securing or supporting
payment of the Receivables, all Records and all proceeds of the foregoing.



       "Reserve Percentage"

 means, at any time, the quotient obtained by dividing (a) the Aggregate Reserve
by (b) the Eligible Receivables Balance.



       "Seasonal Period"

means November 1 of a calendar year to and including May 31 of the succeeding
calendar year.



       "SEC"

means Securities and Exchange Commission.



       "Secured Parties"

means the Purchaser, the Agent and the Affected Parties.



       "Seller"

is defined in the first paragraph hereof.



       "Seller Entity"

means the Originator and the Parent.



       "Seller Account"

means the Seller's account designated by the Seller to the Agent in writing.



       "Settlement Date"

means with respect to each calendar month, the second Business Day after the
Monthly Report Date for such calendar month; provided, however, that upon the
occurrence and during the continuation of a Termination Event, the Settlement
Date shall be a Business Day designated by the Agent.



       "Settlement Period"

means, with respect to each Settlement Date, the calendar month preceding such
Settlement Date (or, in the case of the first Settlement Period, the period from
the date of the initial Purchase to the end of the calendar month in which such
initial Purchase occurred); provided, however, that upon the occurrence and
during the continuation of a Termination Event, the duration of each Settlement
Period shall be the number of days designated by the Agent.



       "Significant Subsidiary"

means, at any time, each Subsidiary of the Originator in which the Originator
has, at such time, an investment, either directly or indirectly, of $100,000,000
or more, whether through loans or advances, equity investments, capital
contributions, contingent obligations or otherwise, with all such investments
determined at the original amount thereof, without giving effect to any
writeoffs of any such investment. The Significant Subsidiaries of the Originator
on the date hereof are listed on Exhibit E.



       "Special Limit

" means, with respect to the City of Kansas City, Missouri, 5% of the Eligible
Receivables Balance.



        "S&P"

means Standard & Poor's Ratings Group.



       "Subordinated Note"

means each revolving promissory note issued by the Seller to the Originator
under the Purchase Agreement.



       "Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, (ii)
any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled; or
(iii) any other Person the operations and/or financial results of which are
required to be consolidated with those of such first Person in accordance with
GAAP; provided that, except as used in the definition of "Consolidated
Subsidiary", the Lease Trust shall be deemed not to be a Subsidiary of the
Borrower.

       "Taxes"

means all taxes, charges, fees, levies or other assessments (including income,
gross receipts, profits, withholding, excise, property, sales, use, license,
occupation and franchise taxes and including any related interest, penalties or
other additions) imposed by any jurisdiction or taxing authority (whether
foreign or domestic).



       "Termination Date"

means the earliest of (a) the date of the occurrence of an Termination Event
described in clause (e) of the definition of Termination Event, (b) the date
designated by the Agent to the Seller at any time upon the occurrence of any
other Termination Event, (c) 20 Business Days following notice of termination
delivered from Seller to Agent and (d) July 13, 2008.



       "Termination Event"

means the occurrence of any one or more of the following:



       (a)   any representation, warranty, certification or statement made by
the Seller or the Originator in, or pursuant to, any Transaction Document proves
to have been incorrect in any material respect when made (including pursuant to
Section 7.2) and is not cured within 20 Business Days of the date made; or

        (b)   the Collection Agent, the Originator or the Seller fails to make
any payment or other transfer of funds hereunder when due (including any
payments under Section 1.5(a)) and such failure continues unremedied for three
Business Days following written notice from the Agent; or

       (c)   the Seller fails to observe or perform any covenant or agreement
contained in Sections 3.3, 5.1(b), 5.1(e), 5.1(g), 5.1(i) or 5.1(j) of this
Agreement or the Originator fails to perform any covenant or agreement in
Sections 5.1(b), 5.1(e), 5.1(g), 5.1(h) and 5.1(n) of the Purchase Agreement and
is not cured within 10 Business Days after such failure to observe or perform;
or

       (d)   the Seller or the Collection Agent (or any sub-collection agent)
fails to observe or perform any other term, covenant or agreement under any
Transaction Document, and such failure remains unremedied for twenty Business
Days; or

       (e)   the Originator, the Seller or any Significant Subsidiary of the
Originator suffers a Bankruptcy Event; provided that with respect to any
procedure that is instituted against such Person seeking to adjudicate it
bankrupt or insolvent, or seeking the liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property, such proceeding continues undismissed or unstayed for 30
consecutive days or an order for relief has been entered in such proceeding; or

       (f)   on the date any Periodic Report is due pursuant to Section 3.3, the
average Delinquency Ratio for the three month period ending as of the most
recent calendar month end exceeds 6.0%, the average Default Ratio for the
three-month period then ending exceeds 6.0% or the average Loss-to Liquidation
Ratio for the three-month period ending as of the most recent calendar month end
exceeds 1.5%; or

       (g)   (i) the Seller, the Originator or any Affiliate, directly or
indirectly, disaffirms or contests the validity or enforceability of any
Transaction Document or (ii) any Transaction Document fails to be the
enforceable obligation of the Seller or any Affiliate party thereto; or

       (h)   (i) the Originator or any Affiliate (A) generally does not pay its
debts as such debts become due or admits in writing its inability to pay its
debts generally or (B) fails to pay any of its indebtedness (except in aggregate
principal amount of less than $25,000,000) or defaults in the performance of any
provision of any agreement under which such indebtedness was created or is
governed and such default permits such indebtedness to be declared due and
payable or to be required to be prepaid before the scheduled maturity thereof or
(ii) a default or termination or similar event occurs under any agreement
providing for the sale, transfer or conveyance by the Seller or the Originator
of any of its financial assets; or

       (i)   the Collection Agent changes the Credit and Collection Policy or
scope of its business in a way which would have a material adverse effect on the
collectibility of any Receivable without the consent of the Agent;

       (j)   a Collection Agent Replacement Event has occurred and is
continuing;

       (k)   the Parent shall fail to own and control, directly or indirectly,
100% of the outstanding voting stock of the Seller and the Originator;

       (l)   the Agent, on behalf of the Purchaser, for any reason, does not
have a valid first priority ownership or security interest in the Receivables or
the Related Security; or

       (m)   the Purchaser shall become an "investment company" within the
meaning of the Investment Company Act of 1940, as amended;

       (n)   a Seasonal Interim Liquidation is not completed within 2
consecutive Settlement Periods.

Notwithstanding the foregoing, a failure of a representation or warranty or
breach of any covenant described in clause (a), (c) or (d) above related to a
Receivable shall not constitute a Termination Event if the Seller has been
deemed to have collected such Receivable pursuant to Section 1.5(b) or, before
the Termination Date, has adjusted the Purchase Interest as provided in
Section 1.5(c) so that such Receivable is no longer considered to be
outstanding.

       "Tranche"

means at any time a portion of the Investment selected by the Agent pursuant to
Section 1.3.



       "Tranche Period"

with respect to any Tranche funded by a Liquidity Advance or under the
Enhancement Agreement, means:



       (a) the period commencing on the date of the initial Purchase of the
Purchase Interest, the making of such Liquidity Advance or funding under the
Enhancement Agreement or the creation of such Tranche pursuant to Section 1.3
(whichever is latest) and ending such number of days thereafter as the Agent
shall select in consultation with the Seller; and

       (b) each period commencing on the last day of the immediately preceding
Tranche Period for the related Tranche and ending such number of days thereafter
as the Agent shall select in consultation with the Seller; provided, however,
that:

       (i)   any such Tranche Period (other than a Tranche Period consisting of
one day) which would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day.

       (ii)   in the case of Tranche Periods of one day for any Tranche, (A) the
initial Tranche Period shall be the date such Tranche Period commences as
described in clause (a) above; and (B) any subsequently occurring Tranche Period
which is one day shall, if the immediately preceding Tranche Period is more than
one day, be the last day of such immediately preceding Tranche Period, and if
the immediately preceding Tranche Period is one day, shall be the next day
following such immediately preceding Tranche Period; and

       (iii)   any Tranche Period for any Tranche which commences before the
Termination Date and would otherwise end on a date occurring after such
Termination Date, such Tranche Period shall end on such Termination Date and the
duration of each such Tranche Period which commences on or after the Termination
Date for such Tranche shall be of such duration as shall be selected by the
Agent.

       "Transaction Documents"

means this Agreement, the Fee Letter, the Purchase Agreement, the Subordinated
Note and all other documents, instruments and agreements executed or furnished
in connection herewith and therewith.



       "Turnover Ratio"

means an amount, expressed in days, obtained by multiplying (a) a fraction,
(i) the numerator of which is equal to the Eligible Receivables Balance as of
the last day of the most recent calendar month and (ii) the denominator of which
is equal to Collections during such calendar month; times (b) 30.



       "UCC"

means, for any state, the Uniform Commercial Code as in effect in such state.



       "USA"

means the United States of America (including all states and political
subdivisions thereof).



       The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms. Unless otherwise inconsistent
with the terms of this Agreement, all accounting terms used herein shall be
interpreted, and all accounting determinations hereunder shall be made, in
accordance with GAAP. Unless otherwise specified, amounts to be calculated
hereunder shall be continuously recalculated at the time any information
relevant to such calculation changes.